D
(
Filed 10/03/19
  ~ tl
                                                                              Case 19-14191                                                                          Doc 1
                                                                                                                                                        9/25119 9:16AM




                                                                                                                                        up
                                                                                                                                     FLED                      1
                                                                                                                             -    OCT O2OJ9


                                                                                                                             o    Check if this is an
                                                                                                                                  amended filing


                                                                                                                                        (    o,

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                        12/17
The bankruptcy forms use you and Debtor Ito refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The same person must be Debtor I in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



           Identify Yourself


                                   About Debtor I:                                                About Debtor 2(Spouse Only in a Joint Case):

 1. Your full name

     Write the name that is on     ERNESTO                                                        THERESA
     your government-issued        First name                                                     First name
     picture identification (for
     example, your driver's
                                                                                                  REYES
     license or passport).
                                   Middle name                                                    Middle name
      Bring your picture
                                   ESPINOZA, JR.                                                  TORRES
      identification to your
      meeting with the trustee.    Last name and Suffix (Sr., Jr., II, Ill)                       Last name and Suffix (Sr., Jr., II, Ill)




      All other names you have
      used in the last 8 years
      Include your married or                                   .,


      maiden names.



      Only the last 4 digits of
      your Social Security
      number or federal            xxx-xx-781    a                                                xxx-xx-1 936
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 1
Filed 10/03/19                                                         Case 19-14191                                                                              Doc 1
                                                                                                                                                     9(24119 2:59PM

 Debtor 1   ERNESTO ESPINOZA, JR.
 Debtor 2   THFRFS PFVFS TflRPFS                                                                        Case number    (II known)




                                 AboutDebtorl:                                                     About Debtor 2 (Spouse Only in a Joint Case):

 4. Any business names and
     Employer Identification
     Numbers (EIN) you have • I have not used any business name or EIN5.                           UI   have not used any business name or FINs.
     used in the last 8 years

      Include trade names and    Business name(s)                                                  Business name(s)
      doing business as names

                                 EIN5




 5. Where you live                                                                                 If Debtor 2 lives at a different address:

                                 880 TUOLUMNE ST
                                 Parlier, CA 93648
                                 Number, Street, City, State & ZIP Code

                                 Fresno
                                 County                                                            County

                                 If your mailing address is different from the one                 If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any         in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                           mailing address.

                                 480 CEDAR ST.
                                 Parlier, CA 93648
                                 Number, P.O. Box, Street, City, State & ZIP Code                                                   • State&ZIP




 6. Why you are choosing         Check one:                                                        Check one:
     this district to file for
     bankruptcy       -          •                                                                 U
                                        Over the last 180 days before filing this petition,              Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any       I         have lived in this district longer than in any other
                                        other district,                                                  district.

                                 0      I have another reason.                                     0     I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 2
Filed 10/03/19                                                            Case 19-14191                                                                              Doc 1
                                                                                                                                                        9/24/19 2:59PM

 Debtor 1    ERNESTO ESPINOZA, JR.
 Debtor 2    THERESA REYES TORRFS                                                                           Case number    (if known)




 •.         Tell the Court About Your Bankruptcy Case

      The chapter of the          Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
      Bankruptcy Code you are     (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
      choosing to file under
                                  U   Chapter 7

                                  o   Chapter 11

                                  o   Chapter 12

                                  o   Chapter 13



      How you will pay the fee    U        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                           about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                           order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                           a pre-printed address.
                                  o        I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                           The Filing Fee in Instailments (Official Form 1 03A).
                                  o        I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                           but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                           applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                           the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.



      Have you filed for
      bankruptcy within the
                                  •   No
      last 8 years?               0   Yes.
                                                District                                  When                            Case number
                                                District                                  When                            Case number
                                                District                                  When                            Case number



      Are any bankruptcy              No
      cases pending or being
      filed by a spouse who is    0   Yes.
      not filing this case with
      you, or by a business
      partner, or by an
      affiliate?
                                                Debtor                                                                   Relationship to you
                                                District                                  When                           Case number, if known
                                                Debtor                                                                   Relationship to you
                                                District                                  When                           Case number, if known



      Do you rent your
      residence?
                                  •   No         Goto line 12.

                                  o Yes.         Has your landlord obtained an eviction judgment against you?

                                                 o         No. Go to line 12.

                                                 O         Yes. Fill out Initial Statement About an Eviction JudgmentAgainst You (Form 101A) and file it as part of,
                                                           this bankruptcy petition.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 3
Filed 10/03/19                                                         Case 19-14191                                                                            Doc 1
                                                                                                                                                   9/24/19 2:59PM

 Debtor 1    ERNESTO ESPINOZA, JR.
 Debtor 2    THERESA REYES TORRES                                                                           Case number   (if known)




IiI         Report About Any Businesses You Own as a Sole Proprietor

     Are you a sole proprietor
     of any full- or part-time     • No.        Go to Part 4.
     business?
                                   0 Yes.       Name and location of business
     A sole proprietorship is a
     business you operate as                    Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                  Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                       Check the appropriate box to describe your business:
                                                O      Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                o      SingleAsset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                o      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                O      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                O      None of the above

     Are you filing under          If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
     Chapter 11 of the             deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
     Bankruptcy Code and are       operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
     you asmall business           in 11 U.S.C. 1116(1)(B).
     debtor?
                                   • No         I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                   0   No.     lam filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
             §       (   ).                    Code.

                                   o Yes.       I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


 -.'        Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

     Do you own or have any • No
     property that poses or is
     alleged to pose a threat  0 Yes.
     of imminent and                         What is the hazard?
     identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                     If immediate attention is
     immediate attention?                    needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
Filed 10/03/19                                                            Case 19-14191                                                                            Doc 1
                                                                                                                                                      9124/19 2:59PM

 Debtor 1    ERNESTO ESPINOZA, JR.
 Debtor 2    THERESA REVES TORRES                                                                        Case number (if known)

            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
 15. Tell the court whether          You must check one:                                             You must check one:
      you have received a            • I received a briefing from an approved credit                     I received a briefing from an approved credit
      briefing about credit                counseling agency within the 180 days before I          .     counseling agency within the 180 days before I filed
      counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                           certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.              any, that you developed with the agency.
     you filefor bankruptcy.
     You must truthfully check       o   I received a briefing from an approved credit              o   I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                 counseling agency within the 180 days before lfiled
     choices. If you cannot do           filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                   of completion.
     file.
                                         Within 14 days after you file this bankruptcy                  Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and          MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                          any.
     will lose whatever filing fee
     you paid, and your              o   I certify that I asked for credit counseling               o   I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                      from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                   those services during the 7 days after I made my
                                         days after I made my request, and exigent                      request, and exigent drcumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                  temporary waiver of the requirement.
                                         of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                    attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why              before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for              circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                     filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must          receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                  copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                         may be dismissed.                                              Any extension of the 30-day deadline is granted only for
                                                                                                        cause and is limited toa maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                     0   I am not required to receive a briefing about              o   I am not required to receive a briefing about credit
                                         credit counseling because of:                                  counseling because of:

                                         o      Incapacity.                                              o    Incapacity.
                                                I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                       makes me incapable of realizing or making rational
                                                making rational decisions about finances.                     decisions about finances.

                                         o      Disability.                                              o    Disability.
                                                My physical disability causes me to be                        My physical disability causes me to be unable to
                                                unable to participate in a briefing in person,                participate in a briefing in person, by phone, or
                                                by phone, or through the internet, even after I               through the internet, even after I reasonably tried to
                                                reasonably tried to do so.                                    do so.

                                         o      Active duty.                                             o    Active duty.
                                                I am currently on active military duty in a                   I am currently on active military duty in a military
                                                military combat zone.                                         combat zone.
                                         If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.            of credit counseling with the court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 5
Filed 10/03/19                                                        Case 19-14191                                                                                   Doc 1
                                                                                                                                                         9/24119 2:59PM

 Debtor 1   ERNESTO ESPINOZA, JR.
 Debtor 2   THERESA REYES TORRES                                                                          Case number    (if known)


IUt Answer These Questions for Reporting Purposes

     What kind of debts do                 Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
     you have?                             individual primarily for a personal, family, or household purpose."
                                           0   No. Go to line 1 6b.

                                           • Yes. Go to line 17.
                                           Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                           o No. Go to line 1 6c.
                                           o Yes. Go to line 17.
                                 1 6c.     State the type of debts you owe that are not consumer debts or business debts



     Are you filing under        0   No.   I am not filing under Chapter 7. Go to line 18.
     Chapter 7?

     Do you estimate that        • Yes I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                      o Yes
     distribution to unsecured
     creditors?

     How many Creditors do       o 1-49                                           0   1,000-5,000                              0      25,001-50,000
     you estimate that you
     owe?                        • 50-99                                          0   5001-10,000                              0      50,001-100,000
                                 o  100-199                                       0   10,001-25,000                            0      More thanl00,000
                                 o  200-999

     Howmuchdoyou
                                 • $0 - $50,000                                   o $1,000,001 -$10 million                    o $500,000,001 - $1 billion
     estimate your assets to
     be worth?                   o  $50,001 - $100,000                            o $10,000,001 -$50 million                   o $1,000,000,001 -$10 billion
                                 o  $100,001 - $500,000                           o $50,000,001 -$100 million                  o $10,000,000,001 -$50 billion
                                 o  $500,001 - $1 million                         o $100,000,001 -$500 million                 o More than $50 billion
     How much do you             o so - sso,000                                   o $1,000,001 -$10 million                    o $500,000,001 - $1 billion
     estimate your liabilities
     to be?                      • $50,001 -$100,000                              o $10,000,001 -$50 million                   o $1,000,000,001 - $1 0 billion
                                 o  $100,001 - $500,000                           o $50,000,001 -$100 million                  o $10,000,000,001 -$50 billion
                                 o  $500,001 - $1 million                         o $100,000,001 -$500 million                 o More than $50 billion
IThW        Sign Below

 For you                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment fo,up to 20 years, oLth. 18 U.S.C. § 152, 1341, 1519,


                                 ERNESTO ESPINOZA, JR.                                                   RESA REYES ORRES
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     September 24, 2019                                 Executed on     September 24, 2019
                                                 MM/DD/YYYY                                                         MM/DD/YYYY




 Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 6
Filed 10/03/19                                                             Case 19-14191                                                                            Doc 1
                                                                                                                                                       9124/19 2:59PM

 Debtor 1   ERNESTO ESPINOZA, JR.
 Debtor 2   THERESA REVES TORRES                                                                            Case number   (if known)




 For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
 represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                 for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
 If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
 an attorney, you do not need    schedules filed with the petition is incorrect.
 to file this page.
                                                                                                     Date        September 24, 2019
                                 Signature of Attorney for                                                       MM/DDIYYYY


                                 Printed name


                                 Firm name


                                 Number, Street, City, State & ZIP Code

                                 Contact phone                            ----                 Email address


                                    number &




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 7
Filed 10/03/19                                                          Case 19-14191                                                                                 Doc 1
                                                                                                                                                         9/24/19 2:59PM

 Debtor 1   ERNESTO ESPINOZA, JR.
 Debtor 2   THERESA REYES TORRES                                                                            Case number    (if known)




 For you if you are filing this   The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
 bankruptcy without an            people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
 attorney                         financial and legal consequences, you are strongly urged to hire a qualified attorney.

 If you are represented by an     To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
 attorney, you do not need to     inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
 file this page.                  pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
                                  administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,
                                  or you may lose protections, including the benefit of the automatic stay.

                                  You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
                                  a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
                                  not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
                                  judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
                                  destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
                                  debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
                                  imprisoned.

                                  If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
                                  will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
                                  States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is
                                  filed. You must also be familiar with any state exemption laws that apply.

                                  Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
                                  DNo
                                   I Yes

                                  Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
                                  could be fined or imprisoned?
                                  DNo
                                   •Yes

                                   Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                   DNo
                                   • Yes           Name of Person MARGARITA GONZALEZ
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form

                                  By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I have read and understood
                                  this notice, and I am aware that filing a bankruptcy case without anall rney may cause me to lose my rights or property if I do
                                  frIh dl h

                                   ERNESTO ESPINOZA, JR.
                                                                                                      7/
                                                                                                       HERESA REYES ORRES
                                   Signature of Debtor 1                                             Signature of Debtor 2

                                   Date    September 24, 2019                                        Date    September 24, 2019
                                           MM/DD/YYYY                                                        MM/DD/YYYY
                                   Contact phone      300-8443
                                                     ()                                              Contact phone
                                   Cell phone                                                        Cell phone
                                   Email address                                                     Email address




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 8
)8/7/2019        13:21 PM PDT           TO:15592641294 FROM:9412094069                                       Page:
Filed 10/03/19                                        Case 19-14191                                                        Doc 1




                                                            Certificate Number: 1 7572-CAE-CC-033220991

                                                           IIIIIIIlIIIIIl III I IIIIIIIIIIIIIIIIIII IIIIIIIIIIIIIIIII IU
                                                                              1 7572-CAE-CC-033220991




                                 CERTIFICATE OF COUNSELING


            I CERTIFY that on August 7, 2019, at 1:21 o'clock PM PDT, Ernesto Espinoza Jr
            received from Dollar Learning Foundation. Inc., an agency approved pursuant to
            11 U.S.C. 111 to provide credit counseling in the Eastern District of California,
            an individual [or group] briefing that complied with the provisions of 11 U.S.C.
            109(h) and 111.
            A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
            copy of the debt repayment plan is attached to this certificate.
            This counseling session was conducted by internet.




            Date: August 7, 2019                            By:       /s/Kristina Milicevic


                                                            Name: Kristina Milicevic


                                                            Title: Counselor




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See Ii U.S.C. 109(h) and 521(b).
)8/7/2019        13:46 PM PDT           T0:15592641294 FROM:9412094069                                     Page
Filed 10/03/19                                         Case 19-14191                                                    Doc 1




                                                            Certificate Number: 17572-CAE-CC-033221 140

                                                           IIIuIIIIIlIIl III I IIIIIIIIIIIIIIUIIII IIIHIIIIIIIl II IU
                                                                             1 7572-CAE-CC-033221 14(1




                                 CERTIFICATE OF COUNSELING


            I CERTIFY that on August 7, 2019, at 1:45 o'clock PM PDT, Theresa R Torres
            received from Dollar Learning Foundation, Inc., an agency approved pursuant to
            11 U.S.C. 111 to provide credit counseling in the Eastern District of California,
            an individual [or group] briefing that complied with the provisions of 11 U.S.C.
            109(h) and 111.
            A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
            copy of the debt repayment plan is attached to this certificate.
            This counseling session was conducted by internet.




            Date: August 7, 2019                            By       IslKristina Milicevic


                                                            Name: Kristina Milicevic


                                                            Title: Counselor




            * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
            Code are required to file with the United States Bankruptcy Court a completed certificate of
            counseling from the nonprofit budget and credit counseling agency that provided the individual
            the counseling services and a copy of the debt repayment plan, if any, developed through the
            credit counseling agency. See Ii U.S.C. 1.09(h) and 52.1(b).
Filed 10/03/19                                                                             Case 19-14191                                                                                                Doc 1
                                                                                                                                                                                           9/25/19 9:26AM




    Debtor 1                     ERNESTO ESPINOZA, JR.
                                 First Name                           Middle Name                          Last Name

    Debtor 2                     THERESA REYES TORRES
    (Spouse if, filing)          First Name                           Middle Name                          Last Name


    United States Bankruptcy Court for the:                    EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                                                      0 Check if this is an
                                                                                                                                                                            amended filing



    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                   12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.

     --               Summarize Your Assets

                                                                                                                                                                          :Yourässets
                                                                                                                                                                           Value of what you own

     1,    Schedule A/B: Property (Official Form 1 O6NB)
           1 a. Copy line 55, Total real estate, from Schedule A/B................................................................................................         $                      0.00

            lb Copy line 62, Total personal property, from Schedule A/B.....................................................................................
                 .
                                                                                                                                                                           $              24,598.85
            1 c. Copy line 63, Total of all property on Schedule A/B...............................................................................................        $              24,598.85
                      Summarize Your Liabilities

                                                                                                                                                                          Your liabilities
                                                                                                                                                                          Amount you, owe:

    2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1 06D)
           2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                           $              15,918.61

    3.      Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 1 06E/F)
               Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule ElF.................................                                 $                 2,178.92

                     Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule ElF ............................                            $              36,308.66


                                                                                                                                           Your total liabilities     $                54,406.19


                      Summarize Your Income and Expenses

    4.     Schedule I: Your Income (Official Form 1061)
           Copy your combined monthly income from line 12 of Schedule / ................................................................................                   $                 4,324.99

     5.     Schedule J: Your Expenses (Official Form 1 06J)
            Copy your monthly expenses from line 22c of Schedule i ..........................................................................                              $                 4,269.00

    IM111111 Answer These Questions for Administrative and Statistical Records
           Are you filing for bankruptcy under Chapters 7, 11, or 13?
            0         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

            U         Yes
           What kind of debt do you have?

            • Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            o         Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
                      the court with your other schedules.
     Official Form 1 O6Sum                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 1 of 2
    Software Copyright )c) 1996-2019 Best case, LLc -www.beatcase.com                                                                                                            Best case Bankruptcy
Filed 10/03/19                                                              Case 19-14191                                                                     Doc 1
                                                                                                                                                  9/25119 926AM

     Debtor 1      ERNESTO ESPINOZA, JR.
     Debtor 2      THERESA REYES TORRES                                                           Case number (if known)

           From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
           122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       5,549.07


           Copy the following special categories of claims from Part 4, line 6 of Schedule ElF:
                                                                                       _____
                                                                                                               [t!irnI.T
           FromonScheduIeE/F,copythefoiiing:

                Domestic support obligations (Copy line 6a.)                                                    $                0.00

                Taxes and certain other debts you owe the government. (Copy line 6b.)                           $            2,178.92

                Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                 $                0.00

                Student loans. (Copy line 6f.)                                                                  $                0.00

                Obligations arising out of a separation agreement or divorce that you did not report as
                priority claims. (Copy line 6g.)                                                                $                0.00

               Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)              +$                0.00


                Total. Add lines 9a through 9f.                                                            $               2,178.92




    Official Form 1 O6Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                        Case 19-14191                                                                         Doc 1
                                                                                                                                                               9/25/19 9:25AM




    Debtor 1                 ERNESTO ESPINOZA, JR.
                             First Name                        Middle Name                     Last Name

     Debtor 2                THERESA REYES TORRES
    (Spouse, if filing)      First Name                        Middle Name                     Last Name


     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                                                                  O    Check if this is an
                                                                                                                                                      amended filing



    Official Form I06AIB
    Schedule A/B: ProDertv                                                                                                                           12115
    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
    think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
    Answer every question.

                Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

       • No. Go to Part 2.
       o Yes. Where is the property?

                Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

    3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

       DNo

       • Yes


      3.1 Make:           FORD                                    Who has an Interest in the property?     Check one
                                                                                                                       Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule 0:
              Model:      EXPLORER                                 o Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
              Year:       2016                                     o Debtor 2 only                                     Current value of the       Current value of the
              Approximate mileage:                60,000           • Debtor 1 and Debtor 2 only                        entire property?           portion you own?
              Other information:                                   o At least one of the debtors and another
             6 CYL, 4 DOORS
                                                                   • Check if this is community property                       $14,777.00                  $14,777.00
                                                                        (see instructions)




      3.2 Make:           FORD                                    Who has an interest in the property?                 Do not deduct secured claims or exemptions. Put
                                                                                                           Check one
                                                                                                                       the amount of any secured claims on Schedule 0:
              Model:      EXPLORER                                 O    Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
              Year:       2006                                     o Debtor 2 only                                     Current value of the       Current value of the
              Approximate mileage:                                 • Debtor 1 and Debtor 2 only                        entire property?           portion you own?
              Other information:                                   o At least one of the debtors and another
              NON/OP AT 7729 S.
              MEN DOCINO AVE                                       • Check if this is community property                         $2,500.00                   $2,500.00
                         PARLIER, CA                                    (see instructions)

              93648




    Official Form 106AIB                                                        Schedule A/B: Property                                                               page 1
    Software Copyright )c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 10/03/19                                                              Case 19-14191                                                                                                Doc 1
                                                                                                                                                                            9/25119 9:25AM

     Debtor 1        ERNESTO ESPINOZA, JR.
     Debtor 2        THERESA REYES TORRES                                                                                      Case number (if known)

    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

            No
            Yes




     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
        pages you have attached for Part 2. Write that number here                                                =>
                                                                              .............................................................................           $17,277.00

                 Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the                             items?                                                      Current value of the
                                                                                                                                                              portion you own?
                                                                                                                                                              Do not deduct secured
                                                                                                                                                              claims or exemptions.
    6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
        o No
        • Yes. Describe      .....




                                        HOUSEHOLD GOODS                                                                                                                    $2,01 0.00


       Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
                   including cell phones, cameras, media players, games
        UNo
        O Yes. Describe

       Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
                   other collections, memorabilia, collectibles
        UNo
        o Yes. Describe
       Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
                 musical instruments
            No
        o Yes. Describe
         Firearms
          Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        UNo
        o Yes. Describe      .....




         Clothes
          Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        ONo
        • Yes. Describe      .....




                                      I WEARING APPAREL                                                                                                                      $800.00


         Jewelry
          Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        UNo
        o Yes. Describe      .....




         Non-farm animals
         Examples: Dogs, cats, birds, horses
            No
        o Yes. Describe      .....


    Official Form 106A/B                                               Schedule A/B: Property                                                                                     page 2
    Software Copyright (c) 1996-2019 Best Case, LLC - wwwbestcasecom                                                                                                  Best Case Bankruptcy
Filed 10/03/19                                                                                            Case 19-14191                                                                       Doc 1
                                                                                                                                                                                 9125119 9:25AM

    Debtor 1         ERNESTO ESPINOZA, JR.
    Debtor 2         THERESA REYES TORRES                                                                                                  Case number (if known)


         Any other personal and household items you did not already list, including any health aids you did not list
        UNo
        0 Yes. Give specific information                   .....




           Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
           for Part 3. Write that number here                                                                                                                                $2,810.00


               Describe Your Financial Assets
    Do you own or have any legal or equitable interest in any of the following?                                                                                     Current value of the
                                                                                                                                                                    portion you own?
                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                    claims or exemptions.

         Cash
          Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        UNo
        0 Yes    ................................................................................................................




         Deposits of money
         Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                    institutions. If you have multiple accounts with the same institution, list each.


        • Yes                                                                                            Institution name:
                                                               Checking &
                                                               Savings accounts #
                                                  17.1.        3158182                                   EECU                                                                      $1 00.00



         Bonds, mutual funds, or publicly traded stocks
         Examples: Bond funds, investment accounts with brokerage firms, money market accounts
            No
        o Yes                                                Institution or issuer name:

         Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
         joint venture
        UNo
        o Yes. Give specific information about them
                                                      Name of entity:                                                                       % of ownership:

         Government and corporate bonds and other negotiable and non-negotiable instruments
         Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
         Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        •No
        0 Yes. Give specific information about them
                                                       Issuer name:

        Retirement or pension accounts
         Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        DNo
        • Yes. List each account separately.
                                   Type of account:                                                      Institution name:

                                                   PENSION                                              CAL PERS, FRESNO COUNTY SCHOOLS
                                                                                                        400 Q. ST.
                                                                                                        SACRAMENTO, CA 95811                                                     $4,411.85


         Security deposits and prepayments
         Your share of all unused deposits you have made so that you may continue service or use from a company
          Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        •No
        0 Yes                                                                                            Institution name or individual:
    Official Form 106A1B                                                                         Schedule A/B: Property                                                                page 3
    Software copyright   (C)   1996-2019 Best case, LLC -www.bestcase.com                                                                                                   Best case Bankruptcy
Filed 10/03/19                                                              Case 19-14191                                                                               Doc 1
                                                                                                                                                           9125/19 9:25AM

    Debtor 1        ERNESTO ESPINOZA, JR.
    Debtor 2        THERESA REYES TORRES                                                                    Case number (if known)


         Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        UNo
        o Yes                      Issuer name and description.

        Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
        26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
            No
        o Yes.............Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
         Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        UNo
        o Yes. Give specific information about them...
         Patents, copyrights, trademarks, trade secrets, and other intellectual property
         Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
            No
        o Yes. Give specific information about them...
         Licenses, franchises, and other general intangibles
         Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        •No
        o Yes. Give specific information about them...
     Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

         Tax, refunds owed to you
            No
        o Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

         Family support
         Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        UN0
        o Yes. Give specific information......

         Other amounts someone owes you
         Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social Security
                       benefits; unpaid loans you made to someone else
            No
        O   Yes. Give specific information..

         Interests in insurance policies
          Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
        o Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                        Beneficiary:                              Surrender or refund
                                                                                                                                            value:

         Any interest in property that is due you from someone who has died
          If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
          someone has died.
        UN0
        o Yes. Give specific information..
         Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue
        •No
        o Yes. Describe each claim.........
    Official Form 1 06A/B                                               Schedule A/B: Property                                                                   page 4
    Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                Best Case Bankruptcy
Filed 10/03/19                                                                                  Case 19-14191                                                                                   Doc 1
                                                                                                                                                                                    9/25119 9:25AM

     Debtor 1         ERNESTO ESPINOZA, JR.
     Debtor 2         THERESA REYES TORRES                                                                                                     Case number (if known)


         Other contingent and unhiquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        UNo
            Yes. Describe each claim

         Any financial assets you did not already list
        UNo
        o Yes. Give specific information..
            Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
            for Part 4. Write that number here .....................................................................................................................    .$ 4,511.85

                Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

        Do you own or have any legal or equitable interest in any business-related property?
       • No. Go to Part 6.
       0 Yes. Go to line 38.


                Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


    46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
          U No. Goto Part7.
          0 Yes. Go to line 47.

                      Describe All Property You Own or Have an Interest in That You Did Not List Above


         Do you have other property of any kind you did not already list?
         Examples: Season tickets, country club membership
        •    No
        o Yes. Give specific information .........
            Add the dollar value of all of your entries from Part 7. Write that number here                                                                                         $0.00


    UThL             List the Totals of Each Part of this Form

            Part 1: Total real estate, line 2 ......................................................................................................................                    $0.00
            Part 2: Total vehicles, line 5                                                                           $17,277.00
            Part 3: Total personal and household items, line 15                                                       $2,810.00
            Part 4: Total financial assets, line 36                                                                   $4,511.85
            Part 5: Total business-related property, line 45                                                                  $0.00
            Part 6: Total farm- and fishing-related property, line 52                                                         $0.00
            Part 7: Total other property not listed, line 54                                            +                     $0.00

            Total personal property. Add lines 56 through 61...                                                      $24,598.85               Copy personal property total       $24,598.85

            Total of all property on Schedule A/B. Add line 55                          + line 62                                                                            $24,598.85




    Official Form 106A/B                                                                 Schedule NB: Property                                                                            page 5
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                            Doc 1
                                                                                                                                                              9125/19 9:25AM




     Debtor 1                 ERNESTO ESPINOZA, JR.
                              First Name                        Middle Name                   Last Name
     Debtor 2                 THERESA REYES TORRES
     (Spouse it, filing)      First Name                        Middle Name                   Last Name

     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                          O Check if this is an
                                                                                                                                               amended filing


    Official Form 106C
    Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
    the property you listed on Schedule A/B: Property (Official Form I06AIB) as your source, list the property that you claim as exempt. If more space is
    needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
    case number (if known).

    For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
    specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
    any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
    funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
    exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
    to the applicable statutory amount.

    I1               Identify the Property You Claim as Exemp_ -

          Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you

           • You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           o You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
          For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

          Brief description of the property and line onCurrent value of the               Amount of the exemption you claim        Specific laws that allow exemption
          Schedule A/B that lists this pr6perty          portion you own
                                                                   Copy the value from    Check only one box for each exemption.
                                                                   SchecluleA/B

          2006 FORD EXPLORER                                                                                                       C.C.P. § 703.140(b)(2)
                                                                              $2,500.00   •                          $2,500.00
          NON/OP AT 7729 S. MENDOCINO
          AVE                                                                             O     100% of fair market value, up to
                         PARLIER, CA 93648                                                      any applicable statutory limit
          Line from Schedule NB: 3.2


           HOUSEHOLD GOODS                                                                                                         C.C.P. § 703.140(b)(3)
                                                                          $2,010.00       •                          $2,010.00
                         6.1
          Line from Schedule A/B:
                                                                                          o     100% of fair market value, upto
                                                                                                any applicable statutory limit

          WEARING APPAREL                                                                                                          C.C.P. § 703.140(b)(3)
                                                                               $800.00    •                            $800.00
           Line from Schedule A/B: 11.1
                                                                                          O     100% of fair market value, upto
                                                                                                any applicable statutory limit

          Checking & Savings accounts #                                        $100.00                                             C.C.P. § 703.140(b)(5)
                                                                                          •                            $100.00
          3158182: EECU
          Line from Schedule A/B: 17.1                                                    o     100% of fair market value, up to
                                                                                                any applicable statutory limit

          PENSION: CAL PERS, FRESNO                                                                                                C.C.P. § 703.140(b)(5)
                                                                              $4,411.85   •                          $4,411.85
          COUNTY SCHOOLS
          400 Q. ST.                                                                      O     100% of fair market value, up to
          SACRAMENTO, CA 95811                                                                  any applicable statutory limit
          Line from Schedule A/B: 21.1


    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 10/03/19                                                              Case 19-14191                                                         Doc 1
                                                                                                                                     9/25119 9:25AM

     Debtor 1    ERNESTO ESPINOZA, JR.
     Debtor 2    THERESA REYES TORRES                                                               Case number (if known)

     3. Are you claiming a homestead exemption of more than $170,350?
         (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
         •No
         O      Yes. Did you acquire the property covered by the exemption within 1215 days before you filed this case?
                o      No
                O      Yes




    Official Form 106C                                      Schedule C: The Property You Claim as Exempt                             page 2 of 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
Filed 10/03/19                                                                             Case 19-14191                                                                                          Doc 1
                                                                                                                                                                                    9/25/19 9:32AM




     Debtor         1                ERNESTO ESPINOZA, JR.
                                     First Name                          Middle Name                      Last Name

     Debtor         2                THERESA REYES TORRES
     (Spouse if, filing)             First Name                          Middle Name                      Last Nain


     United States Bankruptcy Court for the:                       EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                              O    Check if this   is   an
                                                                                                                                                                   amended filing


    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
    is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
    number (if known).
         Do any creditors have claims secured by your property?
                0   No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

                • Yes. Fill in all of the information below.

    Mit=                 List All Secured Claims
            I            .......,i        ,                 .       ,,..          ., ...                 ---------- ,..     Column A               Column B                 Column C
                                                  IULVI "O IUI ti101t UllO COLUIOU Uldilli,   tat uie uleOlLUl separateiy
     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As               Amount of claim        Value of collateral      Unsecured
     much as possible, list the claims in alphabetical order according to the creditor's name.                              Do not deduct the      that supports this       portion
                                                                                                                            value of collateral.   claim                    If any
                  FIRST INVESTORS                              Describe the property that secures the claim:                    $15,918.61               $14,777.00                $1,141.61
                  Creditor's Name
                                                               2016 FORD EXPLORER 60,000 miles
                                                               6 CYL, 4 DOORS
                  380 INTERSTATE NORTH
                                                               As of the date you file, the claim is:   Check all that
                  PARKWAY STE 300                              apply.
                  Atlanta, GA 30339                            0   Contingent
                  Number, Street, City, State & Zip Code       • Unliquidated
                                                               O Disputed
     Who owes the debt? Check one.                             Nature of lien. Check all that apply.
        0       Debtor 1 Only                                  • An agreement you made (such as mortgage or secured
        O       Debtor 2 only                                      car loan)
        • Debtor 1 and Debtor 2 only                           O   Statutory lien (such as tax lien, mechanic's lien)
        o At least one of the debtors and another              o Judgment lien from a lawsuit
        • Check if this claim relates to a                     o Other (including a right to offset)
            community debt

     Date debt was incurred               0212016                       Last 4 digits of account number         0001


         Add the dollar value of your entries in Column A on this page. Write that number here:                                        $15,918.61
         If this is the last page of your form, add the dollar value totals from all pages.                                   I
         Write that number here:                                                                                                       $1591861
                                                                                                                              I_____________________
    I                   List Others to Be Notified for a Debt That You Already Listed

     Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
     trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
     than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
     debts in Part 1, do not fill out or submit this page.




    Official Form 106D                                        Schedule D: Creditors Who Have Claims Secured by Property                                                                 page 1 of 1
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase corn                                                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                        Case 19-14191                                                                                          Doc 1
                                                                                                                                                                                9/25/19 9:32AM




    Debtor 1                     ERNESTO ESPINOZA, JR.
                                 First Name                     Middle Name                       Last Name

    Debtor 2                     THERESA REYES TORRES
    (Spouse if, tiling)          First Name                     Middle Name                       Last Name

    United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                                          O Check if this is an
                                                                                                                                                               amended filing

    Official Form I06EIF
    ScheduleE/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
    Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
    any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
    Schedule 0: Executory Contracts and Unexpired Leases (Official Form 1060). Do not include any creditors with partially secured claims that are listed in
    Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
    left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
    name and case number (if known).
                    List All of Your PRIORITY Unsecured Claims
          Do any creditors have priority unsecured claims against you?
          o No. Go to Part 2.
          • Yes.
    2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
         identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
         possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
         Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
          (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                             Total claim         Priority               Nonpriority
                                                                                                                                                 amount                 amount
                 FEDLOAN SERVICING, DEPT OF
    2.1          ED                                                    Last 4 digits of account number        3312                 $2,178.92             $2,178.92                    $0.00
                 Priority Creditor's Name
                 P0 BOX 530210                                         When was the debt incurred?
                 Atlanta, GA 30353-0210
                 Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.                           o Contingent
            0    Debtor 1 only
                                                                       • Unliquidated
            o Debtor 2 only                                            O   Disputed
            • Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:
            O    At least one of the debtors and another               o Domestic support obligations
            • Check if this claim is for a community debt              • Taxes and certain other debts you owe the government
            Is the claim subject to offset?                            0   Claims for death or personal injury while you were intoxicated
            UNo                                                        O   Other. Specify
            o Yes                                                                           Student Loan


     -.             List All of Your NONPRIORITY Unsecured Claims
          Do any creditors have nonpriority unsecured claims against you?

          o No. You have nothing to report in this part. Submit this form to the court with your other schedules.
          • Yes.

          List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
          unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
          than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
          Part 2.
                                                                                                                                                                  Total claim




    Official Form 106 E/F                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                                   Page 1 of 19
    Software Copyright (C) 1996-2019 Best Case, LLC -ww.bestcase.com                                                 50129                                                Best Case Bankruptcy
Filed 10/03/19                                                                         Case 19-14191                                                                                Doc 1
                                                                                                                                                                     9125/19   9:32AM

    Debtor I ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REYES TORRES                                                                                Case number      (if known)


               ADVENTIST HEALTH                                              Last 4 digits of account number        5692                                           $1,483.82
               Non priority Creditors Name
               1141 ROSE AVENUE                                              When was the debt incurred?            2017
               Selma, CA 93662-3241
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                               o Contingent
               o Debtor 2 only                                               • Unliquidated
               • Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims
                   No                                                        o Debts to pension or profit-sharing plans, and other similar debts
               0   Yes                                                       • Other. Specify      Medical Bill


               ADVENTIST HEALTH                                              Last 4 digits of account number        6124                                           $1,270.02
               Nonpriority Creditor's Name
               215 CENTER ST.                                                When was the debt incurred?            2018
               Hanford, CA 93230
               Number Street City State Zip Code                             As of the date you file, the claim Is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                               O   Contingent
               o Debtor 2 only                                               • Unhiquidated
               • Debtor 1 and Debtor 2 only                                  o Disputed
               O   At least one of the debtors and another                   Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                      o Student loans
               debt                                                          o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims
                   No                                                        0   Debts to pension or profit-sharing plans, and other similar debts

               DYes                         -                                • Other. Specify      Medical Bill


               APNIA HEALTH CARE                                             Last 4 digits of account number        C782                                              $104.65
               Nonpriority Creditor's Name
               P0 BOX 31001-1157                                             When was the debt incurred?            2018
               Pasadena, CA 91110-1157
               Number Street City State Zip Code                             As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               O   Debtor 1 only                                             O   Contingent
               O   Debtor 2 only
                                                                             • Unliquidated
               • Debtor 1 and Debtor 2 only                                  o Disputed
               o At least one of the debtors and another                     Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                      o Student loans
               debt                                                          0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                               report as priority claims
               UNo                                                           0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                         • Other. Specify      Medical Bill




    Official Form 106 ElF                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 19
    Software Copyright   (C)   1996-2019 Best case, LLC - www.bestcase.com                                                                                     Best case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                              Doc 1
                                                                                                                                                                 9125/19 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THFPFSA RFVFS TC)RRFS                                                                           Case number      (ii known)


              CA EMER PHYS MED GRP                                       Last 4 digits of account number        9836                                              $274.00
              Non priority Creditors Name
               P0 BOX 582663                                             When was the debt incurred?            2014
               Modesto, CA 95358-0046
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               Q Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unhiquidated
               • Debtor 1 and Debtor 2 only                              O   Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   0   Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
                   No                                                    O   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                     I   Other. Specify    Medical Bill


              CALIFORNIA DEPT OF PUBLIC
    L45]      HEALTH                                                     Last 4 digits of account number        0235                                             $162.00
               Nonpriority Creditors Name
              850 MARINA BAY PKWY #F175                                  When was the debt incurred?            201
              Richmond, CA 94804
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               0   Debtor 1 only                                         0   Contingent
               0   Debtor 2 only
                                                                         • Unhiquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       0 Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
               UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
               0   Yes                                                   • Other. Specify      Medical Bill


              CAPITAL ONE/KOHLS DEPT
    4.6       STORES                                                     Last 4 digits of account number        5607                                             $630.21
               Nonpriority Creditor's Name
              P0 BOX 30281                                               When was the debt incurred? 2017
              Salt Lake City, UT 84130
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 Only                                           0   Contingent
               0   Debtor 2 only
                                                                         • Unliquidated
               • Debtor 1 and Debtor 2 only                              0   Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       O Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
               INo                                                       O   Debts to pension or profit-sharing plans, and other similar debts

               0   Yes                                                   • Other. Specify      Credit Card




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 3 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                              Doc 1
                                                                                                                                                                 9/25119 932AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REYES TORRES                                                                           Case number      (if known)




    0     CAPITAL ONE/KOHLS DEPT
     ]j STORES
              Non priority Creditors Name
                                                                        Last 4 digits of account number       0562                                               $514.08

              P0 BOX 30281                                              When was the debt incurred?           2018
              Salt Lake City, UT 84130
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              o Debtor 1 only                                           o Contingent
              o Debtor 2 only                                           U   Unliquidated
               • Debtor 1 and Debtor 2 only                             0   Disputed
              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                  0   Student loans
              debt                                                      o  Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                     • Other. Specify      Credit Card


              CENTRAL CALIFORNIA FACULTY
    4.8       MED GR                                                    Last 4 digits of account number       2631                                                 $73.08
              Nonpriority Creditors Name
              P0 BOX 8036                                               When was the debt incurred?           2014
              Fountain Valley, CA 92728-8036
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              O    Debtor I only                                        o Contingent
              O    Debtor 2 only
                                                                        • Unliquidated
               • Debtor 1 and Debtor 2 only                             o Disputed
              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                  o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
               UNo                                                      o Debts to pension or profit-sharing plans, and other similar debts
               0   Yes                                                  • Other. Specify      Medical Bill


              CEP AMERICA CALIFORNIA                                    Last 4 digits of account number       8052                                               $231.89
              Nonpriority Creditors Name
              P0 BOX 582663                                             When was the debt incurred?           2017
              Modesto, CA 95358
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               0   Debtor 1 only                                        o Contingent
               o Debtor 2 only                                          • Unliquidated
               • Debtor 1 and Debtor 2 only                             O   Disputed
               o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                  o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Medical Bill




    Official Form 106 E/F                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 4 of 19
    Software Copyright (C) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                             Doc 1
                                                                                                                                                               9/25119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THIFIRIFIRAIRIPYIPRTOPIRFA                                                                     Case number      (if known)


    4.1
              CEP AMERICA CALIFORNIA                                    Last 4 digits of account number        3401                                             $240.82
              Non priority Creditors Name
              P0 BOX 582663                                             When was the debt incurred?            2018
              Modesto, CA 95358
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              o Debtor 1 only                                           o Contingent
              0    Debtor 2 only
                                                                        • Unliquidated
              • Debtor 1 and Debtor 2 only                              o Disputed
              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim isfora community                    o Student loans
              debt                                                      O Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

                   No                                                   O   Debts to pension or profit-sharing plans, and other similar debts

              DYes                                                      • Other. Specify      Medical Bill


    4.1
              CEP AMERICA CALIFORNIA                                    Last 4 digits of account number        6801                                             $236.89
              Nonpriority Creditors Name
              P0 BOX 582663                                             When was the debt incurred?            09/2018
              Modesto, CA 95358
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              o Debtor 1 only                                           o Contingent
              0    Debtor 2 only
                                                                        • Unliquidated
              • Debtor 1 and Debtor 2 only                              0   Disputed
              0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                  o Student loans
              debt                                                      O Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                   No                                                   o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                     • Other. Specify      Medical Bill


    4.1
              CEP AMERICAN CALIFORNIA                                   Last 4 digits of account number        8734                                             $217.33
              Nonpriority Creditors Name
              PC BOX 582663                                             When was the debt incurred?            2018
              Modesto, CA 95358-0070
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               0   Debtor 1 only                                        o Contingent
               O   Debtor 2 only
                                                                        • Unliquidated
               • Debtor 1 and Debtor 2 only                             o Disputed
               O At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              • Check if this claim is fora community                   o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
               •No                                                      O   Debts to pension or profit-sharing plans, and other similar debts

               O   Yes                                                  • Other. Specify      Medical Bill




    Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 19
    Software copyright Id 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                              Doc 1
                                                                                                                                                                 9125119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THFRFS RFVFS T(RPS                                                                              Case number (if known)

    4.1
              COMENITY CAPITAL BANK                                      Last 4 digits of account number       2151                                               $614.57
               Nonpriority Creditors Name
              ONE RIGHTER PKWY STE 100                                   When was the debt incurred?           2018
              Wilmington, DE 19803
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               El   Debtor 1 only                                        0   Contingent
               o Debtor 2 only                                           • tinliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  0   Student loans
               debt                                                      o  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                    No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit Card


    4.1
               COMENITY-VICTORIA SECRET                                  Last 4 digits of account number       9669                                               $597.98
               Nonpriority Creditors Name
              ONE RIGHTER PKWY SUITE 100                                 When was the debt incurred?           2017
              Wilmington, DE 19803
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               O    Debtor 1 Only                                        O   Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor 1 and Debtor 2 Only                              O   Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                    No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Credit Card


    4.1        COMMUNITY ANESTHESIA
               PROVIDERS                                                 Last 4 digits of account number       1071                                               $137.24
               Nonpriority Creditors Name
               P0 BOX 28949                                              When was the debt incurred?           10/23/2018
               Fresno, CA 93729-8949
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               0    Debtor 1 only                                        o Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor I and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                    No                                                   o Debts to pension or profit-sharing plans, and other similar debts
               O    Yes                                                  • Other. Specity      Medical Bill




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 6 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - eww.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                              Doc 1
                                                                                                                                                                9125119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 TWFRFSA RFVFS TrRPPS                                                                           Case number      (if known)


    4.1
              COMMUNITY MEDICAL CENTER                                  Last 4 digits of account number       9414                                                 $70.95
              Nonpriority Creditor's Name
              P0 BOX 1232                                               When was the debt incurred? 2018
              Fresno, CA 93715
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              o Debtor 1 only                                           o Contingent
              o Debtor 2 only                                           • Unliquidated
              • Debtor 1 and Debtor 2 Only                              o Disputed
              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                  O Student loans
              debt                                                      o  Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims

                  No                                                    o Debts to pension or profit-sharing plans, and other similar debts
              o Yes                                                     • Other. Specify      Medical Bill



              COMMUNITY MEDICAL CENTERS                                 Last 4 digits of account number       6424                                               $181.92
              Nonpriority Creditor's Name
              P0 BOX 39000 DEPT 34428                                   When was the debt incurred? 2018
              San Francisco, CA 94139-4428
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              o Debtor 1 only                                           o Contingent
              O Debtor 2 only
                                                                        • Unhiquidated
              • Debtor 1 and Debtor 2 only                              o Disputed
              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                  o Student loans
              debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                  No                                                    o Debts to pension or profit-sharing plans, and other similar debts
              OYes                                                      • Other. Specify      Medical Bill


    4.1
              COMMUNITY MEDICAL IMAGING                                 Last 4 digits of account number       6534                                               $104.54
              Nonpriority Creditor's Name
              DEPT. WS204                                               When was the debt incurred?           2018
              P0 BOX 509015
              San Diego, CA 92150
              Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              O Debtor 1 only                                           o Contingent
              O Debtor 2 only
                                                                        • Unliquidated
               • Debtor 1 and Debtor 2 only                             O Disputed
              o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is fora community                   0 Student loans
              debt                                                      o  Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                           report as priority claims
                  No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                    • Other. Specify      Various Medical Bills




    Official Form 106 ElF                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                             Doc 1
                                                                                                                                                                 9/25/19 932AM

     Debtor 1 ERNESTO ESPINOZA, JR.
     Debtor 2 THERESA REVES TORRES                                                                           Case number (if known)

    4.1        CREDENCE RESOURCE
    9          MANAGEMENT, LLC                                           Last 4 digits of account number        0959                                           $4,173.04
               Nonpriority Creditors Name
               17000 DALLAS PKWY STE 204                                 When was the debt incurred?            2017
               Dallas, TX 75248
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                     • Other. Specify      Phone Bill


    4.2
               CREDIT COLLECTION SVC                                     Last 4 digits of account number        6162                                               $57.00
               Nonpriority Creditor's Name
               P0 BOX 607                                                When was the debt incurred? 2016
               Norwood, MA 02062
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 Only                                           o Contingent
               O   Debtor 2 only
                                                                         • Unhiquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
               •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Insurance


    4.2
               EYE Q VISION CARE                                         Last 4 digits of account number        5779                                              $106.67
               Nonpriority Creditor's Name
               7075 N. SHARON AVE                                        When was the debt incurred? 2018
               Fresno, CA 93720
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               O   Debtor 2 Only
                                                                         • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
               UNO                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Medical Bill




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 8 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                        Case 19-14191                                                                              Doc 1
                                                                                                                                                                    9/25/19 9:32AM

     Debtor 1 ERNESTO ESPINOZA, JR.
     Debtor 2 TWFRFA RFVFS TflPPPS                                                                              Case number      (if known)



               FACULTY PRACTICE                                             Last 4 digits of account number       2768                                                $73.66
               Non priority Creditor's Name
               2625 E. DIVISADERO ST.                                       When was the debt incurred?           fl2I2fl1
               Fresno, CA 93721-1431
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               O   Debtor 1 only                                            o Contingent
               0   Debtor 2 only
                                                                            • Unliquidated
               • Debtor 1 and Debtor 2 Only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims

               •No                                                          o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                        • Other, specify      Medical Bill


     4.2
               FACULTY PRACTICE                                             Last 4 digits of account number       2526                                              $222.87
               Nonpriority Creditor's Name
               4910 E. CLINTON SUITE. 101                                   When was the debt incurred?           2014
               Fresno, CA 93727
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                              o Contingent
               o Debtor 2 only                                              • Unliquidated
               • Debtor 1 and Debtor 2 only                                 o Disputed
               O At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               • Check if this claim is fora community                      o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims
                   No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                        • Other. Specify      Medical Bill


    4.2
               FACULTY PRACTICE                                             Last 4 digits of account number       2768                                               $317.57
               Non priority Creditor's Name
               4910 E. CLINTON SUITE. 101                                   When was the debt incurred?           2014
               Fresno, CA 93727
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                              o Contingent
               o Debtor 2 only                                              • Unliquidated
               • Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                     o Student loans
               debt                                                         0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims
                   No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               O   Yes                                                      • Other. Specify      Medical Bill




    Official Form 106 ElF                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 19
    Software Copyright   (C)   1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                              Case 19-14191                                                                             Doc 1
                                                                                                                                                                         9/25119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REYES TORRES                                                                                     Case number (if known)

    4.2
               FARMERS INSURANCE GROUP                                            Last 4 digits of account number       4644                                              $1 25.26
               Nonpriority Creditors Name
               30801 AGOURA RD BLDG I                                             When was the debt incurred?           2017
               Agoura Hills, CA 91301
               Number Street City State Zip Code                                  As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               O Debtor 1 Only                                                    o Contingent
               O Debtor 2 only
                                                                                  • Unliquidated
               • Debtor 1 and Debtor 2 only                                       o Disputed
               o At least one of the debtors and another                          Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                           o Student loans
               debt                                                               o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                    report as priority claims

               UNo                                                                o Debts to pension or profit-sharing plans, and other similar debts
               O Yes                                                              • Other. Specify      Auto Insurance



    E
    4.2
               FIRST SOURCE ADVANTAGE LLC
               Nonpriority Creditors Name
                                                                                  Last 4 digits of account number       2734                                              $603.99

               205 BRYANT WOODS SOUTH                                             When was the debt incurred?           2018
               Buffalo, NY 14228
               Number Street City State Zip Code                                  As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                                    o Contingent
               o Debtor 2 only                                                    • Unliquidated
                • Debtor 1 and Debtor 2 only                                      o Disputed
               O At least one of the debtors and another                          Type of NONPRIORITY unsecured claim:

               • Check if this claim is fora community                            o Student loans
               debt                                                               o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                    report as priority claims
                   No                                                             o Debts to pension or profit-sharing plans, and other similar debts
                0 Yes                                                             I Other. Specify      Credit Card


     4.2
                FOUNDATION FACULTY PRACTICE                                       Last 4 digits of account number       2656                                              $234.26
               Nonpriority Creditors Name
               2625 E. DIVISADERO                                                 When was the debt incurred? 2018
               Fresno, CA 93721-1431
               Number Street City State Zip Code                                  As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
                0 Debtor 1 only                                                   o Contingent
                o Debtor 2 only                                                   • Unliquidated
                • Debtor 1 and Debtor 2 only                                      o Disputed
                o At least one of the debtors and another                         Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                           o Student loans
               debt                                                               o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                                    report as priority claims
                    No                                                            o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                             • Other. Specify      Medical Bill




    Official Form 106 ElF                                             Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 10 of 19
    Software Copyright (c)   i 996-2019   Best Case,   LLC -   www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                              Doc 1
                                                                                                                                                                 9/25/19 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THFRFSA RFVFS TCRRFR                                                                            Case number      (if known)


    4.2
              GRANT &WEBER                                               Last 4 digits of account number       2224                                             $1,270.22
              Nonpriority Creditors Name
              5586 S FORT APACHE RD. STE 110                             When was the debt incurred? 2018
              Las Vegas, NV 89148
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               O Debtor 1 only                                           O Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor I and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim;

              • Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

                  No                                                     o Debts to pension or profit-sharing plans, and other similar debts
               DYes                                                      • Other. Specify      Medical Bill


    4.2
              GRANT MERCANTILE AGENCY                                    Last 4 digits of account number       14V1                                             $4,465.46
              Nonpriority Creditors Name
              P0 BOX 1903                                                When was the debt incurred? 2014
              Oakhurst, CA 93644-1903
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               0 Debtor 1 only                                           O Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                  No                                                     0 Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Medical Bill


    4.3
               KCS                                                       Last 4 digits of account number       0020                                               $770.03
               Nonpriority Creditors Name
               510 N. DOUTY ST.                                          When was the debt incurred?           2017
               Hanford, CA 93230
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               0 Debtor 2 only
                                                                         • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               O At least one of the debtors and another                 Type of NONPRIORITY unsecured claim;

               • Check if this claim is for a community                  O Student loans
               debt                                                      o  Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                  No                                                     O Debts to pension or profit-sharing plans, and other similar debts
               O Yes                                                     • Other. Specify      Medical Bill




    Official Form 106 ElF                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11 of 19
    Software Copyright (c)i 996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                              Doc 1
                                                                                                                                                                 9125/19 9:32AM

    Debtor 1       ERNESTO ESPINOZA, JR.
    Debtor 2       THERESA REYES TORRES                                                                      Case number     (if known)


    4.3
              KINGS CREDIT SERVICE                                       Last 4 digits of account number       7449                                               $235.62
              Non priority Creditor's Name
              P0 BOX 950                                                 When was the debt incurred?           2018
              Hanford, CA 93230
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                   Debtor 1 only                                         0   Contingent
              o Debtor 2 only                                            • Unliquidated
               • Debtor 1 and Debtor 2 only                              0   Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       O Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Medical Bill


    4.3       NATIONAL MANAGEMENT
    2         RECOVERY CO                                                Last 4 digits of account number       1651                                             $3,470.85
              Nonpriority Creditor's Name
              5944 CORAL RIDGE DRIVE, STE                                When was the debt incurred?           2017
              204
              Pompano Beach, FL 33076
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               0   Debtor 2 only
                                                                         • Unliquidated              .1

               • Debtor 1 and Debtor 2 only                              o Disputed
               0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   0   Student loans
              debt                                                       O  Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     U   Other. Specify    Loan


    4.3
              OMNI ANESTHESIA ASSOC INC.                                 Last 4 digits of account number       6077                                               $109.94
               Nonpriority Creditor's Name
               PC BOX 34120                                              When was the debt incurred? 2014
               Reno, NV 89533-4120
               Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               U   Debtor 1 and Debtor 2 only                            o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
               •No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Medical Bill




    Official Form 106 E/F                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                    Page 12 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best case Bankruptcy
Filed 10/03/19                                                                        Case 19-14191                                                                             Doc 1
                                                                                                                                                                   9/25119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REYES TORRES                                                                               Case number      (if known)


    4.3
               OMNI FAMILY HEALTH                                           Last 4 digits of account number       9613                                              $126.71
               Nonpriority Creditor's Name
               4900 CALIFORNIA AVE STE 400B                                 When was the debt incurred?           2018
               Bakersfield, CA 93309-4900
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                              O Contingent
               O Debtor 2 only
                                                                            • Unliquidated
               • Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               • Check if this claim is bra community                       o Student loans
               debt                                                         O Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims

                   No                                                       o Debts to pension or profit-sharing plans, and other similar debts
               0 Yes                                                        • Other. Specify      Medical Bill


    4.3
               ONEMAIN FINANCIAL                                            Last 4 digits of account number       2659                                            $6,733.80
               Nonpriority Creditor's Name
               P0 BOX 64                                                    When was the debt incurred?           08/2018
               Evansville, IN 47701-0064
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                              o Contingent
               0 Debtor 2 only
                                                                            • Unliquidated
               • Debtor 1 and Debtor 2 only                                 o Disputed
               o At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               • Check if this claim is fora community                      o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims
               • No                                                         o Debts to pension or profit-sharing plans, and other similar debts
               DYes                                                         • Other. Specify      Repossession


    4.3
               PACIFIC MEDICAL INC.                                         Last 4 digits of account number       5311                                                $35.08
               Nonpriority Creditor's Name
               PC BOX 149                                                   When was the debt incurred?           2018
               Tracy, CA 95378
               Number Street City State Zip Code                            As of the date you file, the claim is: Check all that apply
               Who incurred the debt? Check one.
               o Debtor 1 only                                              o Contingent
               o Debtor 2 only                                              • unliquidated
               • Debtor 1 and Debtor 2 only                                 o Disputed
               0 At least one of the debtors and another                    Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                     o Student loans
               debt                                                         o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                              report as priority claims
               UNo                                                          o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                        • Other. Specify      Medical Bill




    Official Form 106 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 13 of 19
    Software copyright   (C)   1996-2019 Best case, LLC -www.bestcase.com                                                                                     Best case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                             Doc 1
                                                                                                                                                                9/25119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THFRFSA RFVFS TflRRFS                                                                           Case number (r known)

    4.3
              PEDIATRIC ASSOCIATES CA                                    Last 4 digits of account number        6343                                             $102.11
              Nonpriority Creditor's Name
              363 E. ALMOND AVE STE 105                                  When was the debt incurred? 2018
              Madera, CA 93637
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               O At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is fora community                    o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

                   No                                                    o Debts to pension or profit-sharing plans, and other similar debts
               O   Yes                                                   • Other. Specify      Medical Bill


    4.3
               PEDIATRIC ASSOCIATES CA                                   Last 4 digits of account number        6343                                             $102.11
               Nonpriority Creditor's Name
              363 E. ALMOND AVE STE 105                                  When was the debt incurred?            2018
              Madera, CA 93637
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               O   Debtor 2 only
                                                                         • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
                   No                                                    O   Debts to pension or profit-sharing plans, and other similar debts

               DYes                  -                                   • Other. Specify      Medical Bill


    4.3        PROFESSIONAL PLACEMENT
    9          SERVICES, LLC                                             Last 4 digits of account number        0504                                             $630.21
               Nonpriority Creditor's Name
               272 N. 12th STREET                                        When was the debt incurred? 2017
               Milwaukee, WI 53201 -0612
               Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               O At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      O Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
               UNo                                                       0   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                     • Other. Specify      Credit Card                                   -




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                   Page 14 of 19
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                             Doc 1
                                                                                                                                                                9/25/19 9:32AM

    Debtor 1     ERNESTO ESPINOZA, JR.
    Debtor 2    THERESA REYES TORRES                                                                         Case number (it known)

    4.4
              QUEST DIAGNOSTICS                                          Last4 digits of account number         2520                                               $77.18
              Nonpriority Creditors Name
              P0 BOX 740780                                              When was the debt incurred?            2018
              Cincinnati, OH 45274-0780
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
              o Debtor 1 Only                                            o Contingent
              o Debtor 2 Only                                            • Unhiquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
              o At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

                   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

               O   Yes                                                   • Other. Specify      Medical Bill


    4.4
              SEQUOIA SAFETY COUNCIL                                     Last 4 digits of account number        6894                                           $1,811.00
              Nonpriority Creditors Name
              500 E. 11th STREET                                         When was the debt incurred? 21)18
              Reedley, CA 93654-2526
              Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               O   At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
               UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Medical Bill


    4.4
              SEQUOIA SAFETY COUNCIL                                     Last4digits of account number          2133                                             $725.56
               Nonpriority Creditor's Name
              500 E. 11th STREET                                         When was the debt Incurred? 2018
              Reedley, CA 93654-2526
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               o Debtor 1 only                                           o Contingent
               o Debtor 2 only                                           • Unliquidated
               • Debtor I and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is for a community                   o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims
                   No                                                    O   Debts to pension or profit-sharing plans, and other similar debts

               o Yes                                                     • Other. Specify      Medical Bill




    Official Form 106 ElF                                    Schedule ElF: Creditors Who Have Unsecured Claims                                                  Page 15 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                              Doc 1
                                                                                                                                                                 9/25119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REVES TORRFS                                                                            Case number (if known)

    4.4
               UNITED HEALTH CENTERS                                     Last 4 digits of account number                                                           $86.00
               Nonpriority Creditors Name
               P0 BOX 790                                                When was the debt incurred?           2013
               PARLIER, CA 93698
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               O Debtor I only                                           o Contingent
               o Debtor 2 Only                                           • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

              • Check if this claim is fora community                    o Student loans
              debt                                                       o Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                            report as priority claims

               UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. specify      Medical Bill


    4.4
               UNIVERSITY FACULTY ASSOC, INC                             Last 4 digits of account number       2956                                              $624.40
               Nonpriority Creditor's Name
               P0 BOX 8036                                               When was the debt incurred?           2018
               Fountain Valley, CA 92728
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               0 Debtor 1 only                                           o Contingent
               0 Debtor 2 only
                                                                         • Unliquidated
               • Debtor 1 and Debtor 2 only                              O Disputed
               o At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
                  No                                                     O Debts to pension or profit-sharing plans, and other similar debts
               o Yes                                                     • Other. Specify      Various Medical Bills


     4.4
               UNIVERSITY FACULTY ASSOC, INC                             Last 4 digits of account number       2460                                                $69.56
               Nonpriority Creditor's Name
               P0 BOX 8036                                               When was the debt incurred?           2017
               Fountain Valley, CA 92728
               Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
               0 Debtor 1 only                                           o Contingent
               0 Debtor 2 Only
                                                                         • Unliquidated
               • Debtor 1 and Debtor 2 only                              o Disputed
               0 At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

               • Check if this claim is for a community                  o Student loans
               debt                                                      o Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                           report as priority claims
               UNo                                                       o Debts to pension or profit-sharing plans, and other similar debts
               0 Yes                                                     • Other. Specify      Medical Bill




    Official Form 106 ElF                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 16 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                               Doc 1
                                                                                                                                                                  9125119 9:32AM

     Debtor 1       ERNESTO ESPINOZA, JR.
     Debtor 2       THERESA REVES TORRES                                                                     Case number     (if   known)

    4.4
                UNIVERSITY FACULTY ASSOC, INC                            Last 4 digits of account number       8910                                                 $67.07
                Nonpriority Creditor's Name
                P0 BOX 8036                                              When was the debt incurred?           2018
                Fountain Valley, CA 92728
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                          o Contingent
                O   Debtor 2 only
                                                                         • Unliquidated
                • Debtor 1 and Debtor 2 only                             o Disputed
                o At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                 o Student loans
                debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                          report as priority claims

                UNo                                                      o Debts to pension or profit-sharing plans, and other similar debts
                DYes                                                     U   Other. Specify    Medical Bill



     4.4    ]
                UNIVERSITY FACULTY ASSOC, INC                            Last 4 digits of account number       7449                                                 $69.44
                Nonpriority Creditors Name
                P0 BOX 8036                                              When was the debt incurred?           2017
                Fountain Valley, CA 92728
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                o Debtor 1 only                                          o Contingent
                o Debtor 2 only                                          • Unliquidated
                • Debtor 1 and Debtor 2 only                             o Disputed
                O At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                 o Student loans
                debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                          report as priority claims
                    No                                                   o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                    U   Other. Specify    Medical Bill


    1 4.4
                VERIZON WI R ELESSISO UTH EAST                           Last 4 digits of account number       0350                                             $1,666.00
                Nonpriority Creditor's Name
                P0 BOX 26055                                             When was the debt incurred?           2016
                Minneapolis, MN 55426-0055
                Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
                Who incurred the debt? Check one.
                0   Debtor 1 only                                        o Contingent
                o Debtor 2 only                                          • Unliquidated
                • Debtor 1 and Debtor 2 only                             0   Disputed
                0 At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

                • Check if this claim is for a community                 o Student loans
                debt                                                     o Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                          report as priority claims

                UNo                                                      o Debts to pension or profit-sharing plans, and other similar debts
                o Yes                                                    • Other. Specify      Phone Bill

    OMM List Others to Be Notified About a Debt That You Already Listed
    5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts I or 2. For example, if a collection agency
       is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or 2, then list the collection agency here. Similarly, if you
       have more than one creditor for any of the debts that you listed in Parts I or 2, list the additional creditors here. If you do not have additional persons to be
       notified for any debts in Parts I or 2, do not fill out or submit this page.


    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                     Page 17 of 19
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                                         Doc 1
                                                                                                                                                                           9/25119 9:32AM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REYES TORRES                                                                             Case number      (if known)


    Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
    CREDIT COLLECTION SERVICES                                    Line 4.25 of (Check one).                0 Part 1: Creditors with Priority Unsecured Claims
    725 CANTON STREET                                                                                       U   Part 2: Creditors with Nonpriority Unsecured Claims
    Norwood, MA 02062
                                                                  Last 4 digits of account number                    4644
    Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
     DATA CENTRAL                                                 Line 4.23 of (Check one):                0 Part 1: Creditors with Priority Unsecured Claims
     P0 BOX 9399                                                                                            U   Part 2: Creditors with Nonpriority Unsecured Claims
     Fresno, CA 93792-9399
                                                                  Last 4 digits of account number                    2556
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    GRANT MERCANTILE AGENCY INC.                                  Line44of(Checkone):                       0   Part 1: Creditorswith Priority Unsecured Claims
    P0 BOX 658                                                                                              U   Part 2: Creditors with Nonpriority Unsecured Claims
    Oakhurst, CA 93644
                                                                  Last 4 digits of account number                    2133
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    KINGS CREDIT SERVICE                                          Line 4.45 of (Check one):                0 Part 1: Creditors with Priority Unsecured Claims
    510 N. DOUTY ST.
                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
    Hanford, CA 93230
                                                                  Last 4 digits of account number                    2460
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    KINGS CREDIT SERVICE                                          Line 447 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Claims
    510 N. DOUTY ST.                                                                                        U   Part 2: Creditors with Nonpriority Unsecured Claims
    Hanford, CA 93230
                                                                  Last 4 digits of account number                    7449
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     PORTFOLIO RECOVERY ASS.                                      Line 4.16 of (Check one):                0 Part 1: Creditors with Priority Unsecured Claims
     P0 BOX 12914
                                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
     Norfolk, VA 23541
                                                                  Last 4 digits of account number                    2151
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     PORTFOLIO RECOVERY ASS.                                      Line 4.13 of (Check one):                0 Part 1: Creditors with Priority Unsecured Claims
     P0 BOX 12914                                                                                           U   Part 2: Creditors with Nonpriority Unsecured Claims
     Norfolk, VA 23541
                                                                  Last 4 digits of account number                    2151

     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     PORTFOLIO RECOVERY LLC.                                      Line 444 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Claims
     DEPT 922
                                                                                                            0   Part 2: Creditors with Nonpriority Unsecured Claims
     P0 BOX 4115
     Concord, CA 94524
                                                                  Last 4 digits of account number                    9669
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     QUALIA COLLECTION SERVICES                                   Line 4.7 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Claims
     P0 BOX 4699                                                                                            U   Part 2: Creditors with Nonpriority Unsecured Claims
     Petatuma, CA 94955
                                                                  Last 4 digits of account number                    0562
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
     RADIUS GLOBAL SOLUTIONS                                      Line 4 of (Check one):                   0 Part 1: Creditors with Priority Unsecured Claims
     P0 BOX 390846                                                                                          U   Part 2: Creditors with Nonpriority Unsecured Claims
     Minneapolis, MN 55439
                                                                  Last 4 digits of account number                    5607
     Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
    WAKEFIELD & ASSOCIATES                                        Line 4.9 of (Check one):                 0 Part 1: Creditors with Priority Unsecured Claims
    P0 BOX 50250                                                                                            U   Part 2: Creditors with Nonpriority Unsecured Claims
    Knoxville, TN 37950
                                                                  Last 4 digits of account number                    8052

    Official Form 106 E/F                                  Schedule ElF: Creditors Who Have Unsecured Claims                                                               Page 18 of 19
    Software Copyright (C) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                 Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                                       Doc 1
                                                                                                                                                                          9/25/19 9:32AM

    Debtor I ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REVES TORRES                                                                           Case number (it known)

    Name and Address                                               On which entry in Part 1 or Part 2 did you list the original creditor?
    WAKEFIELD & ASSOCIATES                                         Line 4.10 of (Check one):                0 Part 1: Creditors with Priority Unsecured Claims
    P0 BOX 50250                                                                                           U   Part 2: Creditors with Nonpriority Unsecured Claims
    Knoxville, TN 37950
                                                                   Last 4 digits of account number                    3401
    Name and Address                                               On which entry in Part 1 or Part 2 did you list the original creditor?
    WAKEFIELD & ASSOCIATES                                         Line 4.11 of (Check one):                0 Part 1 Creditors with Priority Unsecured Claims
    P0 BOX 50250                                                                                           U   Part 2: Creditors with Nonpriority Unsecured Claims
    Knoxville, TN 37950
                                                                    Last 4 digits of account number                   6801

    EMT, M Add the Amounts for Each Type of Unsecured Claim
    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
       type of unsecured claim.

                                                                                                                                   Total Claim
                            6a. Domestic support obligations                                                    6a.          $                       0.00
    Total
    claims
    from Part I                  Taxes and certain other debts you owe the government                           6b.          $                   2,178.92
                                 Claims for death or personal injury while you were intoxicated                 6c.          $                       0.00
                                 Other. Add all other priority unsecured claims. Write that amount here.        6d.          $                       0.00

                                 Total Priority. Add lines 6a through 6d.                                       6e,          $                   2,178.92

                                                                                                                                   Total Claim
                                 Student loans                                                                  6f.          $                       0.00
    Total
    claims
    from Part 2                  Obligations arising out of a separation agreement or divorce that
                                 you did not report as priority claims                                          6g           $                       0.00
                                 Debts to pension or profit-sharing plans, and other similar debts              6h           $                       0.00
                                 Other. Add all other nonpriority unsecured claims. Write that amount           6i.
                                 here.                                                                                       $                36,308.66

                                 Total Nonpriority. Add lines 6f through 6i.                                    6j.          $                36,308.66




    Official Form 106 ElF                                   Schedule ElF: Creditors Who Have Unsecured Claims                                                             Page 19 of 19
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
Filed 10/03/19                                                                Case 19-14191                                                                          Doc 1
                                                                                                                                                        9124119 3:03PM




     Debtor 1                ERNESTO ESPINOZA, JR.
                             First Name                         Middle Name          Last Name
     Debtor 2                THERESA REYES TORRES
     (Spouse if, filing)     First Name                         Middle Name          Last Name

     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
    (if known)
                                                                                                                                    O   Check if this is an
                                                                                                                                        amended filing



    Official Form 106G
    Schedule G: Executory Contracts and UnexDired Leases                                                                                                 12115
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).

           Do you have any executory contracts or unexpired leases?
           o No. Check this box and file this form with the court with your other schedules. You have nothing else to report on:this form.
           • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

           List separately each person or company with whom you have the contractor lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


              Person or company with whom you have the contract or lease               State what the contract or lease is for
                             Name, Number, Street, City, State and ZIP code

        2.1       PROGRESSIVE LEASING                                                     PHONE LEASE
                  256 WEST DATA DRIVE
                  Draper, UT 84020




    Official Form 1 06G                              Schedule G: Executory Contracts and Unexpired Leases                                               Page 1 of 1
    Software Copyright (c) 1996-2019 Best Case, LLC -wew.bestcase.com                                                                             Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                    Doc 1
                                                                                                                                                      9/24/19 3:03PM




     Debtor 1                   ERNESTO ESPINOZA, JR.
                                First Name                          Middle Name          Last Name

     Debtor 2                   THERESA REYES TORRES
     (Spouse if, filing)        First Name                          Middle Name          Last Name


     United States Bankruptcy Court for the:                EASTERN DISTRICT OF CALIFORNIA           --

     Case number
     (if known)
                                                                                                                                  O   Check if this is an
                                                                                                                                      amended filing


    Official Form 106H
    Schedu!e H: Your Codebtors                                                                                                                         12115


    Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
    people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
    fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
    your name and case number (if known). Answer every question.

               Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           •No
               Yes

             Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
           Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           • No. Go to line 3.
           o Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

           In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
           in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
           Form 106D), Schedule E/F (Official Form 106E/F), or Schedule C (Official Form 106C). Use Schedule D, Schedule E/F, or Schedule C to fill
           out Column 2.

                    Column 1: Your codebtor                                                               : Column 2: The creditor to whom you owe the debt
                    Name Number, Street City, Slale and ZIP Code                                            Check all schedules that apply

                                                                                                          o Schedule D, line
                     Name
                                                                                                          o Schedule ElF, line
                                                                                                          o Schedule G, line
                     Number           Street
                     City                                   State                         ZIP Code




                                                                                                          o Schedule D, line
                     Name
                                                                                                          o Schedule ElF, line
                                                                                                          o Schedule G, line
                     Number           Street
                     City                                   State                         ZIP Code




    Official Form 106H                                                               Schedule H: Your Codebtors                                     Page 1 of I
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Filed 10/03/19                                                         Case 19-14191                                                                                Doc 1
                                                                                                                                                       9124/19 3:35PM




    Debtor 1                       ERNESTO ESPINOZA, JR.

    Debtor 2                      THERESA REYES TORRES
    (Spouse, if filing)


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                             Check if this is:
    (If known)
                                                                                                            o   An amended filing
                                                                                                            o   A supplement showing postpetition chapter
                                                                                                                13 income as of the following date:

    Official Form 1061                                                                                          MM / DD/ YYYY
    Schedule I: Your Income                                                                                                                                  12/15
    Be as complete and accurate as possible. If two married people are filing together (Debtor I and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
    spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
    attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

                          Describe Employment

    1. Fill in your employment
         information.                                                  IDebtor I                                   Debtor 2 or non-filing spouse

           If you have more than one job,                      .        U   Employed                               U   Employed
           attach a separate page with            Employment status
           information about additional                                 0 Not employed                             0 Not employed
           employers.
                                                  Occupation            SUPERVISOR                                 COOK
           Include part-time, seasonal, or
           self-employed work.                                                                                     PARLIER UNIFIED SCHOOL
                                                  Employer's name       AMERICAN CARRIER EQ                        DISTRICT
            Occupation may include student
            or homemaker, if it applies.          Employer's address
                                                                        2285 E. DATE AVE                           900 NEWMARK AVE
                                                                        Fresno, CA 93706                           Parlier, CA 93648

                                                  How long employed there?         13 YEARS                                     YEARS

                          Give Details About Monthly Income - --

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.

    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
    more space, attach a separate sheet to this form.

                                                                                                          For Debtor   f—i [       r Debtr 2 or
                                                                                                                                tnon-fiIingpouse

            List monthly gross wages, salary, and commissions (before all payroll
            deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $         3,166.58         $          2,382.49

            Estimate and list monthly overtime pay.                                                   $                0.00      +$             0.00

            Calculate gross Income. Add line 2 + line 3.                                              $      3,166.58                 $   2,382.49




    Official Form 1061                                                       Schedule I: Your Income                                                      page 1
Filed 10/03/19                                                          Case 19-14191                                                                                                 Doc 1
                                                                                                                                                                         9/24/19 3:35PM




    Debtor   1   ERNESTO ESPINOZA, JR.
    Debtor   2   THERESA REVES TORRES                                                                      Case number    (if known)




                                                                                                                   or)5_1                  1   ForD         or
                                                                                                                                               non filing spouse
           Copy                                                                                   4.           $        3,166.58               $         2,382.49
    5.     List all payroll deductions:
           5a.    Tax, Medicare, and Social Security deductions                                   5a.  $                 504.55                $             205.02
           5b.    Mandatory contributions for retirement plans                                         $                       0.00            $                  0.00
                  Voluntary contributions for retirement plans                                    5c.  $                       0.00            $             119.00
           5d.    Required repayments of retirement fund loans                                    5d.  $                       0.00            $                  0.00
           Se.    Insurance                                                                       5e.  $                       0.00            $                  0.00
           5f.    Domestic support obligations                                                    5f.  $                       0.00            $                  0.00
           5g.    Union dues                                                                           $                       0.00            $              25.63
                  Other deductions. Specify: LIFE INS                                             5h.+ $                   26.00       +       $                  0.00
                  ?                                                                                    $                   39.91               $             277.54
                  ?                                                                                    $                       0.00            $              26.43
    6.     Add the payroll deductions. Add lines 5a+5b+5c+5d1-5e+5f+5g+5h.                        6.       $             570.46                $             653.62
    7.     Calculate total monthly take-home pay. Subtract line 6from line 4.                     7.       $            2,596.12               $         1,728.87
    8.     List all other income regularly received:
           8a.    Net income from rental property and from operating a business,
                  profession, or farm
                 Attach a statement for each property and business showing gross
                  receipts, ordinary and necessary business expenses, and the total
                  monthly net income.                                                             8a.          $               0.00            $                  0.00
           8b.    Interest and dividends                                                                       $               0.00            $                  0.00
                  Family support payments that you, a non-filing spouse, or a dependent
                  regularly receive
                  Include alimony, spousal support, child support, maintenance, divorce
                  settlement, and property settlement.                                            8c.          $               0.00            $                  0.00
           8d.    Unemployment compensation                                                       8d.          $               0.00            $                  0.00
           8e.    Social Security                                                                 8e.          $               0.00            $                  0.00
                  Other government assistance that you regularly receive
                  Include cash assistance and the value (if known) of any non-cash assistance
                  that you receive, such as food stamps (benefits under the Supplemental
                  Nutrition Assistance Program) or housing subsidies.
                  Specify:                                                                        8f.          $               0.00            $                  0.00
                  Pension or retirement income                                                    8g.          $               0.00            $                  0.00
                  Other monthly income. Specify:                                                  8h.+         $               0.00 +          $                  0.00

    9.     Add all other income. Add lines 8a+Bb+8c+8d+8e+8f+8g+8h.                               9.       $                   0.00            $                   0.00


     10.   Calculate monthly income. Add line 7 + line 9.                                       10.    $            2,596.12                       1,728.87 t             432

           Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                                                              ______________
           State all other regular contributions to the expenses that you list in Schedule J.
           Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
           other friends or relatives.
           Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
           Specify:                                                                                                          -       11. +$                                     0.00

           Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
           Write that amount on the Summa,y of Schedules and Statistical Summa,y of Certain Liabilities and Related Data, if it
           applies                                                                                                                                     12.    $           4,324.99
                                                                                                                                                             Combined
                                                                                                                                                             monthly income
           Do you expect an increase or decrease within the year after you file this form?
           •     No.
           O       Yes. Explain:




                                                                             1
    Official Form 1061                                                           Schedule I: Your Income                                                                    page 2
Filed 10/03/19                                                             Case 19-14191                                                                                     Doc 1
                                                                                                                                                                9124/19 3:34PM




      Debtor 1                   ERNESTO ESPINOZA, JR.                                                           Check if this is:
                                                                                                                 O        An amended filing
      Debtor 2                   THERESA REYES TORRES                                                            O        A supplement showing postpetition chapter
      (Spouse, if filing)                                                                                                 13 expenses as of the following date:

      United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA                                              MM/DD/YYYY

      Case number
      (If known)



      Official Form 106J
      Schedule J: Your Expenses                                                                                                                                        12/15
      Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
      information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
      number (if known). Answer every question.

                   Describe Your Household
            Is this a joint case?
            o No. Go to line 2.
            • Yes. Does Debtor 2 live in a separate household?

                            No
                       O    Yes. Debtor 2 must file Official Form 1 06J-2, Expenses for Separate Household of Debtor 2.

      2.    Do you have dependents?            0   No
            Do not list Debtor 1 and
            Debtor 2.
                                               • Yes      Fill out this information for Dependent's relationship to
                                                          each dependent..............Debtor I or Debtor 2
                                                                                                                             Dependent's
                                                                                                                             age
                                                                                                                                                 Does dependent
                                                                                                                                                 live with you?
                                                                                                                            U-             ._i                     3

            Do not state the                                                                                                                     ° No
            dependents names.                                                          Daughter                              5                   U   Yes
                                                                                                                                                     No
                                                                                       Daughter                              10                  UYes
                                                                                                                                                     No
                                                                                       Daughter                              11 M                •Yes
                                                                                                                                                     No
                                                                                       Daughter                              14                  •Yes
      3.    Do your expenses include
            expenses of people other than
                                                        • No
            yourself and your dependents?                 Yes

                 Estimate Your Ongoing Monthly Expenses
      Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
      expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
      applicable date.

      Include expenses paid for with non-cash government assistance if you know
      the value of such assistance and have included it on Schedule I: Your Income
      (Official Form 1061.)                                                                                                       Your expenses


      4.    The rental or home ownership expenses for your residence. Include first mortgage
            payments and any rent for the ground or lot.                                                         4.   $                              1,167.00

            If not included in line 4:

                     Real estate taxes                                                                          4a.   $                                    0.00
                     Property, homeowner's, or renter's insurance                                               4b.   $                                    0.00
                     Home maintenance, repair, and upkeep expenses                                              4c.   $                                    0.00
                     Homeowner's association or condominium dues                                                4d.   $                                    0.00
      5.    Additional mortgage payments for your residence, such as home equity loans                           5.   $                                    0.00




     Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 1
Filed 10/03/19                                                              Case 19-14191                                                                                       Doc 1
                                                                                                                                                                   9124119 3:34PM




     Debtor 1       ERNESTO ESPINOZA, JR.
     Debtor 2       THERESA REYES TORRES                                                                     Case number (if known)

     6.     Utilities:
            6a.     Electricity, heat, natural gas                                                                 6a.    $                              250.00
            6b.     Water, sewer, garbage collection                                                                      $                              100.00
                    Telephone, cell phone, Internet, satellite, and cable services                                 6c.    $                              250.00
            6d.     Other. Specify:     GAS/HOME MAINTENANCE                                                       6d.    $                              120.00
      7.    Food and housekeeping supplies                                                                          7.    $                              500.00
      8.    Childcare and children's education costs                                                                      $                              320.00
            Clothing, laundry, and dry cleaning                                                                     9.    $                              100.00
      10.   Personal care products and services                                                                    10.    $                                80.00
      11.   Medical and dental expenses                                                                            11.    $                                30.00
      12.   Transportation. Include gas, maintenance, bus or train fare.
            Do not include car payments.                                                                           12.    $                              400.00
      13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13.    $                                80.00
      14.   Charitable contributions and religious donations                                                       14.    $                                 0.00
      15.   Insurance.
            Do not include insurance deducted from your pay or included in lines 4 or 20.
            15a. Life insurance                                                                                   15a. $                                   0.00
            15b. Health insurance                                                                                      $                                   0.00
                   Vehicle insurance                                                                             15c. $                                  110.00
            1 5d. Other insurance. Specify:                                                                      1 5d. $                                   0.00
      16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
            Specify:                                                                                             16.      $                                 0.00
      17.   Installment or lease payments:
            17a. Car payments for Vehicle 1                                                                       17a.    $                              550.00
            1 7b. Car payments for Vehicle 2                                                                      1 7b.   $                                 0.00
            17c. Other. Specify:     ?                                                                            17c.    $                              112.00
            17d. Other. Specify:     ?                                                                            17d.    $                              100.00
      18. Your payments of alimony, maintenance, and support that you did not report as
          deducted from your pay on line 5, Schedule I, Your Income (Official Form 1061).                          18. $                                    0.00
      19. Other payments you make to support others who do not live with you.                                             $                                 0.00
            Specify:                                                                              19.
      20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
            20a. Mortgages on other property                                                     20a. $                                                     0.00
            20b. Real estate taxes                                                                     $                                                    0.00
                  Property, homeowner's, or renter's insurance                                    20c. $                                                    0.00
            20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
            20e. Homeowner's association or condominium dues                                     20e. $                                                     0.00
      21.   Other: Specify:                                                                      21. +$                                                     0.00
      22.   Calculate your monthly expenses
                Add lines 4 through 21.                                                                                        $                    4,269.00
                   Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
                   Add line 22a and 22b. The result is your monthly expenses.                                                  $                    4,269.00
      23.   Calculate your monthly net income.
            23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a.    $                            4,324.99
            23b.    Copy your monthly expenses from line 22c above.                                                       -$                           4,269.00

                    Subtract your monthly expenses from your monthly income.
                    The result is your monthly net income.                                                        23c.    $                                55.99

      24.   Do you expect an increase or decrease in your expenses within the year after you file this form?
            For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
            modification to the terms of your mortgage?
            •No.
            0 Yes.              Explain here:




     Official Form 106J                                                   Schedule J: Your Expenses                                                                      page 2
Filed 10/03/19                                                                Case 19-14191                                                                            Doc 1
                                                                                                                                                         9/24119 3:05PM




    Debtor 1                    ERNESTO ESPINOZA, JR.
                                First Name                     Middle Name              Last Name

    Debtor 2                    THERESA REYES TORRES
    (Spouse if, filing)         First Name                     Middle Name              Last Name


    United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                       O Check if this is an
                                                                                                                                           amended filing



    Official Form 106Dec
    Declaration About an Individual Debtor's Schedules                                                                                                         12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                          Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                   No

            • Yes. Name of person               MARGARITA GONZALEZ                                                  Attach Bankruptcy Petition Preparer's Notice,
                                                                                                                    Declaration, and Signature (Official Form 119)


          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true and correct.

           x
                                                                                                                                 ?&i
                 ERNESTO ESPINOZA, JR.                                                                    EYES T
                 Signature of Debtor 1                                                      Signature of Debtor 2

                 Date       September 24, 2019                                              Date    September 24, 2019




    Official Form 1 O6Dec                                      Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankruptcy
Filed 10/03/19                                                                      Case 19-14191                                                                                     Doc 1
                                                                                                                                                                        9124/19 3:07PM




     Debtor 1                 ERNESTO ESPINOZA, JR.
                              First Name                         Middle Name                      Last Name

     Debtor 2                 THERESA REVES TORRES
     (Spouse if, filing)      First Name                         Middle Name                      Last Name


     United States Bankruptcy Court for the:              EASTERN DISTRICT OF CALIFORNIA

     Case number
     (if known)
                                                                                                                                                     O Check if this is an
                                                                                                                                                         amended filing



    Official Form 107
    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                        4/19
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
    number (if known). Answer every question.

                     Give Details About Your Marital Status and Where You Lived Before

           What is your current marital status?

           • Married
           o       Not married

           During the last 3 years, have you lived anywhere other than where you live now?

                   No
           • Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

            Debtor I Prior Address:                                      Dates Debtor I             Debtor 2 Prior Address:                                 Dates Debtor 2
                                                                         lived there                                                                        lived there
            480 Cedar St                                                 From-To:
                                                                                                        Same as Debtor   1                                  U Same as Debtor      1
            Parlier, CA 93648                                                                                                                               From-To:




         Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
    states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

                   No
           o       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

                     Explain the Sources of Your Income

           Did you have any income from employment or from operating a business during this year or the two previous calendar years?
           Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
           If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

                   No
           • Yes. Fill in the details.

                                                        Debtor I                              ,                              Debtor 2
                                                        Sources of income                 Gross income                       Sources of income               Gross income
                                                        Check all that apply.             (before deductions and             Check all that apply.           (before deductions
                                                                                          exclusions)                                                        and exclusions)
     From January 1 of current year until                                                                $14,515.00          U Wages, comnissions,                  $14,082.84
                                                        • Wages, commissions,
     the date you filed for bankruptcy:
                                                        bonuses, tips                                                        bonuses, tips

                                                        0 Operating a business                                               0 Operating a lusiness
    Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page      1

    Software Copyright )c) 1996-2019 Best Case, LLC - wa'wbestcaae.com                                                                                            Best Case Bankruptcy
Filed 10/03/19                                                                   Case 19-14191                                                                                     Doc 1
                                                                                                                                                                     9124119 3:07PM

    Debtor 1        ERNESTO ESPINOZA, JR.
    Debtor 2        THERESA REYES TORRES                                                                        Case number       (f known)



                                                       Debtor I                                                        Debtor 2
                                                       Sources of income                 Gross income                  Sources of income                   Gross income
                                                       Check all that apply.             (before deductions and        Check all that apply.               (before deductions
                                                                                         exclusions)                                                       and exclusions)

     For last calendar year:                                                                         $36,106.00
                                                       • Wages, commissions,                                           U Wages, commissions,                     $20,539.29
     (January Ito December 31, 2018)
                                                       bonuses, tips                                                   bonuses, tips

                                                       o Operating a business                                          0 Operating a business

     For the calendar year before that:                                                              $32,443.00        • Wages, commissions,                     $20,436.00
                                                       • Wages, commissions,
     (January Ito December 31, 2017)
                                                       bonuses, tips                                                   bonuses, tips

                                                       o Operating a business                                          0 Operating a business


          Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
          and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
          winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

                No
          o     Yes. Fill in the details.

                                                       Debtor I                                                        Debtor 2
                                                       Sources of income                 Gross income from             Sources of income                   Gross income
                                                       Describe below,                   each source                   Describe below.                     (before deductions
                                                                                         (before deductions and                                            and exclusions)
                                                                                         exclusions)

                    List Certain Payments You Made Before You Filed for Bankruptcy

          Are either Debtor l's or Debtor 2's debts primarily consumer debts?
          0 No. Neither Debtor I nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
                     individual primarily for a personal, family, or household purpose."

                          During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6825* or more?
                          o   No.      Go to line 7.
                          o   Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                      paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                      not include payments to an attorney for this bankruptcy case.
                          * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          • Yes. Debtor I or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          O No.        Go to line 7.
                           • Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                       include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                       attorney for this bankruptcy case.


           Creditor's Name and Address                               Dates of payment            Total amount          Amount you             Was this payment for
                                                                                                         paid            still owe
           PROGRESSIVE LEASING                                       EVERY TWO                         $112.00           $2,500.00            0 Mortgage
           256 W. DATA DRIVE                                         WEEKS                                                                    0 Car
           Draper, UT 84020                                                                                                                   0 Credit Card
                                                                                                                                              o Loan Repayment
                                                                                                                                              o Suppliers or vendors
                                                                                                                                              •   Other   PHONES



    Official Form   107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page      2

    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
Filed 10/03/19                                                                 Case 19-14191                                                                                    Doc 1
                                                                                                                                                                    9/24/19 3O7PM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THFRFA REVES TflRRFS                                                                              Case number       (if known)



         Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
         Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
         of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
         a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
         alimony.


         •No
         O     Yes. List all payments to an insider.
          Insider's Name and Address                                Dates of payment            Total amount          Amount you              Reason for this payment
                                                                                                        paid            still owe

         Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
         insider?
         Include payments on debts guaranteed or cosigned by an insider.

         UNo
         O     Yes. List all payments to an insider
          Insider's Name and Address                                Dates of payment            Total amount          Amount you              Reason for this payment
                                                                                                        paid            still owe             Include creditor's name

     •.'         Identify Legal Actions, Repossessions, and Foreclosures

         Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
         List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
         modifications, and contract disputes.

                No
          o     Yes. Fill in the details.
          Case title                                                Nature of the case         Court or agency                                Status of the case
          Case number

         Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
         Check all that apply and fill in the details below.

          0     No.Gotolinell.
          • Yes. Fill in the information below.
           Creditor Name and Address                                Describe the Property                                           Date                           Value of the
                                                                                                                                                                      property
                                                                    Explain what happened
           ONE MAIN FINANCIAL                                       2008 CHEVY TAHOE                                                08/2018                         $6,000.00
           P0 BOX 64
           Evansville, IN 47701-0064                                • Property was repossessed.
                                                                    o Property was foreclosed.
                                                                    o Property was garnished.
                                                                    o Property was attached, seized or levied.

         Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
         accounts or refuse to make a payment because you owed a debt?
                No
          o     Yes. Fill in the details.
           Creditor Name and Address                                Describe the action the creditor took                           Date action was                    Amount
                                                                                                                                    taken

          Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
          court-appointed receiver, a custodian, or another official?

                No
          o     Yes




    Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 3
    Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                          Best Case Bankruptcy
Filed 10/03/19                                                                  Case 19-14191                                                                                Doc 1
                                                                                                                                                                9124119 3:07PM

    Debtor 1       ERNESTO ESPINOZA, JR.
    Debtor 2       THERESA REYES TORRES                                                                         Case number       (if known)



                  List Certain Gifts and Contributions

          Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
          •No
          D     Yes. Fill in the details for each gift.
           Gifts with a total value of more than $600                    Describe the gifts                                          Dates you gave                   Value
           per person                                                                                                                the gifts

           Person to Whom You Gave the Gift and
           Address:

          Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
          UNo
          o     Yes. Fill in the details for each gift or contribution.
           Gifts or contributions to charities that total                Describe what you contributed                               Dates you                        Value
           more than $600                                                                                                            contributed
           Charity's Name
           Address (Number, Street, city, State and ZIP code)

     •..          List Certain Losses

          Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
          or gambling?

          •No
          o     Yes. Fill in the details.
           Describe the property you lost and                    Describe any insurance coverage for the loss                        Date of your      Value of property
           how the loss occurred                                                                                                     loss                           lost
                                                                 Include the amount that insurance has paid. List pending
                                                                 insurance claims on line 33 of Schedule A/B: Property.

                  List Certain Payments or Transfers

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
          consulted about seeking bankruptcy or preparing a bankruptcy petition?
          Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

          UNo
          o     Yes. Fill in the details.
           Person Who Was Paid                                           Description and value of any property                       Date payment              Amount of
           Address                                                       transferred                                                 or transfer was            payment
           Email or website address                                                                                                  made
           Person Who Made the Payment, if Not You

          Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
          promised to help you deal with your creditors or to make payments to your creditors?
          Do not include any payment or transfer that you listed on line 16.

          UNo
          o     Yes. Fill in the details.
           Person Who Was Paid                                           Description and value of any property                       Date payment              Amount of
           Address                                                       transferred                                                 or transfer was            payment
                                                                                                                                     made

          Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
          transferred in the ordinary course of your business or financial affairs?
          Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
          include gifts and transfers that you have already listed on this statement.
                No
          0     Yes. Fill in the details.
           Person Who Received Transfer                                   Description and value of                  Describe any property or           Date transfer was
           Address                                                        property transferred                      payments received or debts         made
                                                                                                                    paid in exchange
           Person's relationship to you

    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 4
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestrase.com                                                                                    Best Case Bankruptcy
Filed 10/03/19                                                                   Case 19-14191                                                                       Doc 1
                                                                                                                                                        9124/19 3:07PM

    Debtor 1       ERNESTO ESPINOZA, JR.
    Debtor 2       THERESA REYES TORRES                                                                         Case number (If known)


          Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
          beneficiary? (These are often called asset-protection devices.)
          UNo
          O     Yes. Fill in the details.
           Name of trust                                                 Description and value of the property transferred                      Date Transfer was
                                                                                                                                                made

     •.:           List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

          Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
          sold, moved, or transferred?
          Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
          houses, pension funds, cooperatives, associations, and other financial institutions.
          UNo
          o     Yes. Fill in the details.
           Name of Financial Institution and                         Last 4 digits of             Type of account or         Date account was        Last balance
           Address (Number, Street. City, State and ZIP              account number               instrument                 closed, sold,       before closing or
           Code)
                                                                                                                             moved, or                    transfer
                                                                                                                             transferred

          Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
          cash, or other valuables?

          •No
          o     Yes. Fill in the details.
           Name of Financial Institution                                 Who else had access to it?             Describe the contents             Do you still
           Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                           have it?
                                                                         State and ZIP Code)


          Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

                No
          o     Yes. Fill in the details.
           Name of Storage Facility                                      Who else has or had access             Describe the contents             Do you still
           Address (Number, Street, City, State and ZIP Code)            to it?                                                                   have it?
                                                                         Address (Number, Street, City,
                                                                         State and ZIP Code)


     .-.           ldentifyfperty You Hold or Control for Someone Else

          Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
          for someone.

          •No
          o     Yes. Fill in the details.
           Owner's Name                                                  Where is the property?                 Describe the property                         Value
           Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                         Code)


    I1i[' Give Details About Environmental Information

    For the purpose of Part 10, the following definitions apply:

    • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
        toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
        regulations controlling the cleanup of these substances, wastes, or material.
    • Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
       to own, operate, or utilize it, including disposal sites.
    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
        hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 5
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Filed 10/03/19                                                                   Case 19-14191                                                                              Doc 1
                                                                                                                                                               9124119 3:07PM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERFA RFVFS T(RPF                                                                                     Case number   (if known)



    24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

          UNo
          o     Yes. Fill in the details.
           Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
           Address (Number, Street, City, State and ZIP Code(            Address (Number, Street, City, State and      know it
                                                                         ZIP Code(


    25. Have you notified any governmental unit of any release of hazardous material?

                No
          o     Yes. Fill in the details.
           Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
           Address (Number, Street, City, State and ZIP Code(            Address (Number, Street, City, State and      know it
                                                                         ZIP Code)


    26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          UNo
          o     Yes. Fill in the details.
           Case Title                                                    Court or agency                            Nature of the case                   Status of the
           Case Number                                                   Name                                                                            case
                                                                         Address (Number, Street, City,
                                                                         State and ZIP Code)


    FORTM Give Details About Your Business or Connections to Any Business
          Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                o A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                o A member of a limited liability company (LLC) or limited liability partnership (LLP)
                o A partner in a partnership
                o An officer, director, or managing executive of a corporation
                o An owner of at least 5% of the voting or equity securities of a corporation
          • No. None of the above applies. Go to Part 12.

          o     Yes. Check all that apply above and fill in the details below for each business.
           Business Name                                             Describe the nature of the business                Employer Identification number
           Address                                                                                                      Do not include Social Security number or ITIN.
           (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                        Dates business existed

          Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
          institutions, creditors, or other parties.

                No
          o     Yes. Fill in the details below.
           Name                                                      Date Issued
           Address
           (Number, Street, City, State and ZIP Code)




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 6
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                             Doc 1
                                                                                                                                                                9/24/19 3:07PM

    Debtor 1 ERNESTO ESPINOZA, JR.
    Debtor 2 THERESA REYES TORRES                                                                               Case number (if known)


    FV.WM Sign Below
    I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
    are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
    with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
    18 U.S.C. §§ 152, 1341, 1519, and 3571.


    ERNESTOESNOZA,J
                                                                                                         6~
    Signature of Debtor I                                                    Signature of Debtor 2

     Date         ptember 24, 2019                                           Date September 24, 2019

    Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
       No
       Yes

    Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
    DNo
    R Yes. Name of Person              MARGARITA GONZALEZ                     .   Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official
    Form 119).




    Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
    Software Copyright (c) 1996-2019 Best Case, LLC -'www.bestcase.com                                                                                     Best Case Bankruptcy
Filed 10/03/19                                                                  Case 19-14191                                                                             Doc 1
                                                                                                                                                             9/24119 315PM




    Debtor 1                    ERNESTO ESPINOZA, JR.
                                First Name                      Middle Name                  Last Name

    Debtor 2                   THERESA REYES TORRES
    (Spouse, if filing)         First Name                      Middle Name                  Last Name


     United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                          Chapter   7
         (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                               12/15
    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.


                                Notice to Debtor

    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                  Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  •       whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •       whetherfiling a case under chapter 7, 11, 12, orl3 is appropriate;
                  •       whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •       whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •       what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  •       whether any tax claims may be discharged;
                  •       whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •       how to characterize the nature of your interests in property or your debts; or
                  •       what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer Margarita                  Gonzalez              has notified me of any maximum allowable fee before preparing any
    document for filing or accepting any fee.
      ç ?
                                                                                                                               Date   August 27, 2019
     Signature of Debtor 1 acknowledging receipt of this notice                                                                       MM/DD /YYYY
                      NESTO ESPINOZA. JR.

                                                                                                                               Date   August 27, 2019
         nature of DetIor2 ackr6wlédging rceipt of this notice                                                                        MM/DD /YYYY
              THERESA REYES TORRES




    Official Form 119                                       Bankruptcy Petition Preparers Notice, Declaration, and Signature                                        page 1

    Software Copyright (c( 1996-2019 Beat Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
Filed 10/03/19                                                                              Case 19-14191                                                                                             Doc 1
                                                                                                                                                                                        9/24119 3:15PM

    Debtor 1         ERNESTO ESPINOZA, JR.
    Debtor 2         THERESA REYES TORRES                                                                                    Case number        (i/known)




                                   Declaration and Signature of the Bankruptcy Petition Preparer

    Under penalty of perjury, I declare that:

                 •       I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;

                 •       I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                         Preparer as required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                 •       if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                         preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                         accepting any fee from the debtor.


    MARGARITA GONZALEZ                                                  ASSISTANT                               AAFFORDABLE LEGAL SERVICE
    Printed name                                                        Title, if any                           Firm name, if itapplies
    2936 N. FRESNO ST. FRESNO, CA 93703                                                                         (559) 264-1290
    Number, Street, City, State & ZIP Code                                                                      Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check all that apply.)


      J    Voluntary Petition (Form 101)                                         Schedule I (Form 1061)                                   [11   Chapter 11 Statement of Your Current Monthly
                                                                                                                                                Income (Form 122B)
           Statement About Your Social Security Numbers                          Schedule J (Form 106J)
           (Form 121)                                                                                                                           Chapter 13 Statement of Your Current Monthly
                                                                                 Declaration About an Individual Debtor's Schedules             Income and Calculation of Commitment Period
           Your Assets and Liabilities and Certain Statistical                   (Form 106Dec)
                                                                                                                                                (Form 122C-1)
           Information (Form 106Sum)
                                                                       fjj       Statement of Financial Affairs (Form 107)
                                                                                                                                          LI    Chapter 13 Calculation of Your Disposable Income
           Schedule A/B (Form 1 O6AIB)                                                                                                          (Form 122C-2)
                                                                                 Statement of Intention for Individuals Filing Under
    [j?J   Schedule C (Form 106C)                                                Chapter 7 (Form 108)                                     fl    Application to Pay Filing Fee in Installments (Form
                                                                                                                                                103A)
           Schedule D (Form 106D)                                        I       Chapter 7 Statement of Your Current Monthly
                                                                                 Income (Form 122A-1)
           Schedule ElF (Form 106E/F)                                                                                                           Application to Have Chapter 7 Filing Fee Waived
                                                                                 Statement of Exemption from Presumption of                     (Form 10313)
           Schedule G (Form 106G)                                                Abuse under § 707(b)(2) (Form 1 22A-1 Supp)
                                                                                                                                          NA A list of names and addresses of all creditors
           Schedule N (Form 106H)                                            J   Chapter 7 Means Test Calculation (Form 1 22A-2)                (creditor or mailing matrix)

                                                                                                                                          LI    Other




    Bankruptcy petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
    to  ic th declaratio applies,        signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.
                     /
                                                                                              XXX-XX-XXXX                                               Date   August 27, 2019
     Signatu of ba ruptcy petition pr parer o              icer, ii ipal,                     Social Security number of person who signed                      MM/DD/YYYY
     responsible per on, or partner

     MARGARITA GONZALEZ
     Printed name



                                                                                                                                                        Date   August 27, 2019
     Signature of bankruptcy petition preparer or officer, principal                          Social Security number of person who signed                      MM/DDIYYYY
     responsible person, or partner



     Printed name




    Official Form 119                                           Bankruptcy Petition Preparers Notice, Declaration, and Signature                                                                page 2
    Software Copyright   (C)   1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
Filed 10/03/19                                                                     Case 19-14191                                                                    Doc 1
                                                                                                                                                       9/24119 3:13PM




    Debtor 1                        ERNESTO ESPINOZA, JR.
                                    First Name                       Middle Name               Last Name

    Debtor 2                        THERESA REVES TORRES
    (Spouse if, filing)             First Name                       Middle Name               Last Name

     United States Bankruptcy Court for the:                   EASTERN DISTRICT OF CALIFORNIA

    Case number
    (if known)
                                                                                                                                     O Check if this is an
                                                                                                                                         amended filing



    Official Form 108
    Statement of Intention for Individuals Filing Under Chapter 7                                                                                         12/15


    If you are an individual filing under chapter 7, you must fill out this form if:
    • creditors have claims secured by your property, or
    • you have leased personal property and the lease has not expired.
    You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
             whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
             on the form

    If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
             sign and date the form.

    Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
            write your name and case number (if known).

                   List Your Creditors Who Have Secured Claims

    1. For any creditors that you listed in Part I of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
       information below.                  __________________________
        Identify the creditor and the property that is collateral   What do you intend to do with the próperty that    Did you claim the property
                                                                    secUresadebt?                 .                    as exempt on Schedule C?



        Creditor's          FIRST INVESTORS                                        O Surrender the property.                        U No
        name:                                                                      O Retain the property and redeem it,
                                                                                   • Retain the property and enter into a           0 Yes
        Description of            2016 FORD EXPLORER 60,000                           Reaffirmation Agreement.
        property                  miles
                                                                                   O Retain the property and [explain]:
        securing debt:            6 CYL, 4 DOORS


               List Your Unexpired Personal Property Leases
    For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
    in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
    You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).


                                                                                                 :..,...                         V1LtbeJeasebQassumed?

     Lessor's name:                                                                                                              0 No
     Description of leased
     Property:                                                                                                                   0 Yes

     Lessor's name:                                                                                                              Q No
     Description of leased
     Property:
                                                                                                                                 0 Yes

     Lessor's name:

    Official Form 108                                            Statement of Intention for Individuals Filing Under Chapter 7                               page 1

    Software Copyright    (C)   1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Filed 10/03/19                                                                Case 19-14191                                                                      Doc 1
                                                                                                                                                    9/24119 3:13PM




     Debtor 1      ERNESTO ESPINOZA, JR.
     Debtor 2      THERESA REYES TORRE                                                                   Case number   (if known)



     Description of leased                                                                                                          DN0
     Property:
                                                                                                                                    o   Yes

     Lessors name:                                                                                                                  DNo
     Description of leased
     Property:
                                                                                                                                    0 Yes

     Lessors name:                                                                                                                  ONo
     Description of leased
     Property:
                                                                                                                                    0 Yes

     Lessors name:                                                                                                                      No
     Description of leased
     Property:
                                                                                                                                    o   Yes

     Lessors name:                                                                                                                  o   No
     Description of leased
     Property:
                                                                                                                                    0 Yes

                  Sign Below

    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
    property that is subject to an unexpired lease.

                                                                                        x
           ERNESTO ESPINOZA, JR.                                                            ERESA REYES TORRES
                                                                                            a
           Signature of Debtor 1                                                            Signature of Debtor 2

           Date        September        24, 2019                                        Date September        24, 2019




    Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                 page 2

    Software Copyright )c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Filed 10/03/19                                                                 Case 19-14191                                                                                     Doc 1
                                                                                                                                                                  9t24!19 3:13PM




    Debtor 1              ERNESTO ESPINOZA, JR.
    Debtor 2              THERESA REYES TORRES                                                            U     1. There is no presumption of abuse
    (Spouse, if filing)

    United States Bankruptcy Court for the: Eastern District of California
                                                                                                          o 2. The calculation to determine if a presumption of abuse
                                                                                                                   applies will be made under Chapter 7 Means Test
                                                                                                                   Calculation (Official Form 122A-2).
    Case number
    (if known)
                                                                                                          0     3. The Means Test does not apply now because of
                                                                                                                   qualified military service but it could apply later.

                                                                                                          0 Check if this is an amended filing
    Official Form 122A - I
    Chapter 7 Statement of Your Current Monthly Income                                                                                                                    12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space Is needed,
    attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
    case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
    qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b) (2) (Official Form 122A.1Supp) with this form.

                      Calculate Your Current Monthly Income

           What is your marital and filing status? Check one only.
            0    Not married. Fill out Column A, lines 2-11.

            • Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
            0    Married and your spouse is NOT filing with you. You and your spouse are:
                 O   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 o Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                     penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse.are
                     living apart for reasons that do not include evading the Means Test requirements. 11 U.S.0 § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
        101(1 OA). For example, if you are filing on September 15, the 6-month period would be March 1 through August31. If the amount of your monthly income varied during
        the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
        spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                           Column A                    Column B
                                                                                                           Debtor I                    Debtor2or
                                                                                                                                       non-filing spouse
           Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
           payroll deductions).                                                                            $           3,166.58        $        2,382.49
            Alimony and maintenance payments. Do not include payments from a spouse if
            Column B is filled in.                                                                         $                 0.00      $              0.00
            All amounts from any source which are regularly paid for household expenses
            of you or your dependents, including child support. Include regular contributions
            from an unmarried partner, members of your household, your dependents, parents,
            and roommates. Include regular contributions from a spouse only if Column B is not
            filled in. Do not include payments you listed on line 3.                                       $                 0.00      $              0.00
            Net income from operating a business, profession, or farm
                                                                              Debtor I
            Gross receipts (before all deductions)                          $      0.00
            Ordinary and necessary operating expenses                      -$      0.00
            Net monthly income from a business, profession, or farm $              0.00    Copy here -> $                    0.00      $              0.00
            Net income from rental and other real property
                                                                                     Debtor I
            Gross receipts (before all deductions)                          $      0.00
            Ordinary and necessary operating expenses                      -$      0.00
            Net monthly income from rental or other real property          $       0.00    Copy here -> $                    0.00      $              0.00
            Interest, dividends, and royalties                                                              $                0.00      $              0.00




    Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
    Software Copyright (C) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
Filed 10/03/19                                                                    Case 19-14191                                                                                           Doc 1
                                                                                                                                                                             9124119 3:13PM


    Debtor I       ERNESTO ESPINOZA, JR.
    Debtor 2       THERESA REYES TORRES                                                                         Case number (if known)




                                                                                                             Column A                     Column B
                                                                                                            Debtor I                      Debtor 2 or
                                                                                                                                          non-filing spouse
      8. Unemployment compensation                                                                          $                  0.00       $                  0.00
           Do not enter the amount if you Contend that the amount received was a benefit under
           the Social Security Act. Instead, list it here:
               For you                                                       $                    0.00
               For your spouse                                               $                    0.00
           Pension or retirement income. Do not include any amount received that was a
           benefit under the Social Security Act.                                                           $                  0.00       $                  0.00
           Income from all other sources not listed above. Specify the source and amount.
           Do not include any benefits received under the Social Security Act or payments
           received as a victim of a war crime, a crime against humanity, or international or
           domestic terrorism. If necessary, list other sources on a separate page and put the
           total below.
                                                                                                            $                  0.00       $                  0.00
                                                                                                            $                  0.00       $                  0.00
                         Total amounts from separate pages, if any.                                                            0.00       $                  O 00

           Calculate your total current monthly income. Add lines 2 through 10 for
           each column. Then add the total for Column A to the total for Column B.                   $     3,1 66.58             $       2,382.49                $      5,549.07

                                                                                                                                                                 Total current monthly
                                                                                                                                                                 income

                    Determine Whether the Means Test Applies to You

           Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                         I
           12a. Copy your total current monthly income from line 11                                                   Copy line II here=>                    $          5,549.07

                   Multiply by 12 (the number of months in a year)                                                                                                   x 12
           1 2b. The result is your annual income for this part of the form                                                                      1 2b.       $         66,588.84

           Calculate the median family income that applies to you. Follow these steps:

           Fill in the state in which you live.                                       CA

           Fill in the number of people in your household.                             2

           Fill in the median family income for your state and size of household.                                                                .   .       $         77,167.00
           To find a list of applicable median income amounts, go online using the link specified in the separate instructions
           for this form. This list may also be available at the bankruptcy clerk's office.

           How do the lines compare?

           1 4a.     • Line 1 2b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                          Go to Part 3.
           I 4b.     0          Line 1 2b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                                Go to Part 3 and fill out Form 122A-2.
                    Sign Below
                   By signing here, I declare under penalty of perjury that the information on thisatement and in any attachments is true and correct.



                     ERNESTO ESPINOZA, JR.                                                         TERESA REYES TORRES
                     Signature of Debtor 1                                                         Signature of Debtor 2
               Date .!ptember 24,              2019                                        Date    September 24, 2019
                     MM/DD IYYYY                                                                   MMIDD /YYYY
                   If you checked line 14a, do NOT fill out or file Form 122A-2.

                   If you checked line 1 4b, fill out Form 1 22A-2 and file it with this form.




    Official Form 122A-1                                           Chapter 7 Statement of Your Current Monthly Income                                                           page 2
    Software Copyright   (C)   1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
Filed 10/03/19                                                                  Case 19-14191                                                                              Doc 1
                                                                                                                                                              9/24/19 3:13PM




    Debtor 1                    ERNESTO ESPINOZA, JR.
                                First Name                      Middle Name                  Last Name

    Debtor 2                    THERESA REYES TORRES
    (Spouse, if filing)         First Name                      Middle Name                  Last Name


    United States Bankruptcy Court for the: EASTERN DISTRICT OF CALIFORNIA

    Case number                                                                                          Chapter   7
         (if known)




    Official Form 119
    Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                                                12115
    Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
    case. If more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
    does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
    imprisoned, or both II U.S.C. § 110; 18 U.S.C. § 156.


    IJ1i                        Notice to Debtor

    Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
    filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

                  Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:


                  •       whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);
                  •       whether filing a case under chapter 7, 11, 12, or 13 is appropriate;
                  •       whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;
                  •       whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
                  •       what tax consequences may arise because a case is filed under the Bankruptcy Code;
                  •       whether any tax claims may be discharged;
                  •       whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;
                  •       how to characterize the nature of your interests in property or your debts; or
                  •       what procedures and rights apply in a bankruptcy case.


    The bankruptcy petition preparer Margarita                   Gonzalez              has notified me of any maximum allowable fee before preparing any
    document for filing or accepting any fee.

         __._i                                                                                                                  Date   August 27, 2019
     Signature of Debtor 1 acknowledging receipt of this notice                                                                        MMIDD /YYYY
                          ESTO ESPINOZA. JR.

                                                                                                                                Date   August 27, 2019
              ire ofDefof 2              wlédgingreceipt of this notice                                                                MM/DD /YYYY
              THERESA REYES TORRES




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                        page 1
    Software Copyright (c) 1996-2019 Best Case, LLC - we-w.bestcasecom                                                                                   Best Case Bankruptcy
Filed 10/03/19                                                                          Case 19-14191                                                                                              Doc 1
                                                                                                                                                                                     9125/19 9:29AM

     Debtor 1        ERNESTO ESPINOZA, JR.
     Debtor 2        THERESA REVES TORRES                                                                                Case number (if known)




                              Declaration and Signature of the Bankruptcy Petition Preparer

    Under penalty of perjury, I declare that:

                •       I am a bankruptcy petition preparer or the officer, principal, responsible person, or partner of a bankruptcy petition preparer;
                •       I or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
                        Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and
                •       if rules or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
                        preparers may charge, I or my firm notified the debtor of the maximum amount before preparing any document for filing or before
                        accepting any fee from the debtor.


     MARGARITA GONZALEZ                                              ASSISTANT                              AAFFORDABLE LEGAL SERVICE
     Printed name                                                    Title, If any                          Firm name, if it applies
     2936 N. FRESNO ST. FRESNO, CA 93703                                                                    (559) 264-1290
     Number, Street, City, State & ZIP Code                                                                 Contact phone

    I or my firm prepared the documents checked below and the completed declaration is made a part of each document that I check:
    (Check al/that apply.)


         Voluntary Petition (Form 101)                                       Schedule I (Form 1061)                                          Chapter 11 Statement of Your Current Monthly
                                                                                                                                             Income (Form 1 22B)
         Statement About Your Social Security Numbers                        Schedule J (Form 106J)
         (Form 121)                                                                                                                          Chapter 13 Statement of Your Current Monthly
                                                                             Declaration About an Individual Debtor's Schedules              Income and Calculation of Commitment Period
         Your Assets and Liabilities and Certain Statistical                 (Form 106Dec)
                                                                                                                                             (Form 122C-1)
         Information (Form 106Sum)
                                                                             Statement of Financial Affairs (Form 107)
         Schedule NB (Form 1 O6NB)                                                                                                     LII   Chapter 13 Calculation of Your Disposable Income
                                                                             Statement of Intention for Individuals Filing Under             (Form 1 22C-2)
         Schedule C (Form 106C)                                              Chapter 7 (Form 108)
                                                                                                                                       LJ    Application to Pay Filing Fee in Installments (Form
         Schedule D (Form 106D)                                          1   Chapter 7 Statement of Your Current Monthly                     103A)

         Schedule E/F (Form 106E/F)
                                                                             Income (Form 122A-1)                                      fl    Application to Have Chapter 7 Filing Fee Waived
                                                                             Statement of Exemption from Presumption of                      (Form 103B)
         Schedule 0 (Form 1060)
                                                                             Abuse under § 707(b)(2) (Form 1 22A-1 Supp)
         Schedule H (Form 106H)
                                                                                                                                       10    A list of names and addresses of all creditors
                                                                                                                                             (creditor or mailing matrix)
                                                                             Chapter 7 Means Test Calculation (Form 1 22A-2)
                                                                                                                                             Other




                    petition preparers must sign and give their Social Security numbers. If more than one bankruptcy petition preparer prepared the documents
                     declarati9 appps, the signature and Social Security number of each preparer must be provided. 11 U.S.C. § 110.

                                             ,(
                                                                                          XXX-XX-XXXX                                                Date   August 27, 2019
        ba,/fr'uptcy pdtion pre)fer pficer, principal,                                    Social Security number of person who signed                       MM/DD/YYYY
   T
   esps p%on, or pfrtner    £.J

     MARGARITA GONZALEZ
     Printed name



                                                                                                                                                     Date   August 27, 2019
     Signature of bankruptcy petition preparer or officer, principal,                     Social Security number of person who signed                       MM/DD/YYYY
     responsible person, or partner



     Printed name




    Official Form 119                                       Bankruptcy Petition Preparer's Notice, Declaration, and Signature                                                                 page 2
    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
Filed 10/03/19                                                                  Case 19-14191                                                               Doc 1
                                                                                                                                               9125/19 9:30AM
    B2800 (Form 2800) (12/15)



                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
                  ERNESTO ESPINOZA, JR.
      In re       THERESA REYES TORRES                                                                      Case No.
                                                                                         Debtor(s)          Chapter      7

                       DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
                          [Must be filed with the petition if a bankruptcy petition preparer prepares the petition. 11 US.C..+7]0(h)(2).]

                 Under 11 U.S.C. § 110(h), 1 declare under penalty of perjury that 1 am not an attorney or employee of an attorney, that 1
                 prepared or caused to be prepared one or more documents for filing by the above-named debtor(s) in connection with this
                 bankruptcy case, and that compensation paid to me within one year before the filing of the bankruptcy petition, or agreed to
                 be paid to me, for services rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
                 is as follows:

                 For document preparation services I have agreed to accept                                                   125.00

                 Prior to the filing of this statement I have received                                                       125.00

                 Balance Due                                                                                                   0.00

                 1 have prepared or caused to be prepared the following documents (itemize):


                 and provided the following services (itemize):


                 The source of the compensation paid to me was:
                        Debtor         El     Other (specify):

                 The source of compensation to be paid to me is:
                        Debtor                Other (specify):

                 The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation of the petition
                 filed by the debtor(s) in this bankruptcy case.

                 To my knowledge no other person has prepared for compensation a document for filing in connection with this bankruptcy
                 case except as listed below:

                                                                     SOCIAL SECURITY NUMBER

                                                                                        XXX-XX-XXXX                          August 27, 2019
                                                                     Social Security number of bankruptcy                             Date
                                                                     petition p reparer *

     MARGARITA GONZALEZ                                              2936 N. FRESNO ST. FRESNO, CA 93703
     Printed name and title, if any, of                              Address
     Bankruptcy Petition Preparer


    *If the bankruptcy petition preparer is not an individual, state the Social Security number of the officer, principal, responsible person
    or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110.)

    A bankruptcy petition prep arer's failure to comply with the provisions of title 11 and the Federal Rules of Bankruptcy Procedure may
    result in fines or imprisonment or both. 11 U.s.c. § 110; 18 usc. § 156




    Software Copyright (C) 1996-2019 Best Case, LLC - eww.bestcase.com                                                                   Best Case Bankruptcy
